 
 
EXECUTION VERSION
         Dated ___________________ 2016         
 
ACY SN 19002 LIMITED
as Borrower
EXPORT DEVELOPMENT CANADA
as Security Agent and Facility Agent
CERTAIN BANKS AND FINANCIAL INSTITUTIONS
as Lenders
 
(1)
 
(2)
 
(3)
 
 
SENIOR LOAN AGREEMENT
in respect of financing arrangements
relating to one (1)
BOMBARDIER CRJ 1000 AIRCRAFT WITH MANUFACTURER'S SERIAL NUMBER 19002
 




--------------------------------------------------------------------------------

CONTENTS
Clause
Page

1 Definitions and interpretation

2 The Facility

3 Conditions

4 Drawdown

5 Loan

6 Interest

7 [Intentionally Omitted]

8 Costs and Expenses

9 Tax gross-up and indemnities

10 Representations and warranties

11 Undertakings

12 Events of default and Total Loss Prepayment Event

13 Indemnities

14 Changes in circumstances; mitigation

15 Limitation on recourse

16 Assignment, transfers and lending offices

17 Role of the Facility Agent

18 Conduct of business by the Finance Parties

19 Sharing among the Finance Parties

20 Payment mechanics

21 Set-off

22 Notices

23 Calculations and certificates

24 Confidentiality

25 Partial invalidity; remedies and waivers

26 Amendments and waivers

27 Counterparts

28 Governing law

29 Enforcement

Schedule 1 Lenders and their Commitments
Schedule 2 Form of Utilisation Request
Schedule 3 Conditions Precedent and Conditions Subsequent
Schedule 4 Payments
Schedule 5 Aircraft
Schedule 6 Form of Transfer Certificate
Schedule 7 Form of Lessor Deregistration Power of Attorney
Schedule 8 Covenants during Post-Lease Responsibility Period



--------------------------------------------------------------------------------

THIS AGREEMENT is dated ________________ 2016 and made BETWEEN:
(1)
ACY SN 19002 LIMITED, a company established under the laws of England and Wales
having company number 10290248 with its registered office at 16 Old Bailey,
London EC4M 7EG, England (the Borrower);

(2)
EXPORT DEVELOPMENT CANADA, of 150 Slater Street, Ottawa, Canada K1A 1K3, as
Security Agent (as defined below);

(3)
EXPORT DEVELOPMENT CANADA, as above, as Facility Agent (as defined below); and

(4)
THE BANKS AND FINANCIAL INSTITUTIONS being the Original Lenders (as defined
below).

WHEREAS:
(A)
Pursuant to the Sale Agreement, the Borrower has agreed or will agree to
purchase the Aircraft from Aviacion.

(B)
Pursuant to the Lease, the Borrower has agreed or will agree to lease the
Aircraft to the Lessee. This Agreement is the "Loan Agreement" referred to in
the Lease and the "Senior Loan Agreement" referred to in the Proceeds Deed.

(C)
The Lenders agree to advance the Loan to the Borrower to finance in part its
acquisition of the Aircraft.

NOW IT IS AGREED as follows:
1
Definitions and interpretation

1.1
Definitions

In this Agreement, except as otherwise defined herein and except where the
context otherwise requires, capitalised words and expressions shall have the
respective meanings given to them in the Lease and the following expressions
shall have the following meanings:
Accrued Interest Amount means $___________________.

Aerocentury Related Party means the Borrower, the Guarantor and the Lease
Manager;

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;

Aircraft means the (1) Bombardier CRJ 1000 aircraft described in Schedule
5 (Aircraft) (as more particularly described in the Lease);

Aircraft Mortgage means (a) each first priority mortgage over the Aircraft
executed or to be executed by the Borrower in favour of the Security Agent, (b)
the Cape Town Security Agreement and (c) any replacement thereof from time to
time or any additional mortgage or equivalent security over the Aircraft granted
in favour of the Finance Parties (or the Security Agent on their behalf) from
time to time;

    Aircraft Security Period means the period from the Utilisation Date for the
Loan to the date on which (a) the Security Agent or the Facility Agent notifies
the Borrower and the Finance Parties that the Loan has been repaid in full
(together with interest thereon and all other amounts due to any Finance Party
under the Relevant Documents) and (b) the Security Agent or the Facility Agent
is satisfied that (i) no Default is continuing and (ii) no payment previously
made under any Relevant Document to any Finance Party, or by the Lessee to the
Borrower, will be ordered to be refunded pursuant to any Applicable Law relating
to bankruptcy, liquidation, winding-up, administration, insolvency,
examinership, reorganisation or dissolution or for any other reason whatsoever;
and the Security Agent or the Facility Agent shall issue such notice promptly
upon making the relevant determination;
AMR means the Spanish Aircraft Matriculation Registry (Registro de Aeronaves)
and any replacement or successor registry from time to time maintained by the
Aviation Authority;

Applicable Law means in relation to any jurisdiction or the European Union, any
law, regulation, treaty, directive, decision, rule, regulatory requirement,
judgment, order, ordinance, request, guideline or direction or any other act of
any Government Entity of such jurisdiction or of any EU Institution whether or
not having the force of law and with which any Transaction Party is required to
comply, or with which it would, in the normal course of its business, comply;

Assigned Property means any and all property and assets and the rights, title
and interest of the Borrower now or at any time expressed to be mortgaged,
charged, assigned and/or pledged by the Borrower to the Finance Parties (or the
Security Agent on their behalf) pursuant to the Security Documents;

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration;

    Aviacion means Aviacion RCII, A.I.E.;
Basel 2 Accord means the "International Convergence of Capital Measurement and
Capital Standards, a Revised Framework" published by the Basel Committee on
Banking Supervision in June 2004 as updated prior to, and in the form existing
on, the date of this Agreement, excluding any amendment thereto arising out of
the Basel 3 Accord;

Basel 2 Approach means, in relation to any Finance Party, either the
Standardised Approach or the relevant Internal Ratings Based Approach (each as
defined in the Basel 2 Accord) adopted by that Finance Party (or any of its
Affiliates) for the purposes of implementing or complying with the Basel 2
Accord;

Basel 2 Increased Cost means an Increased Cost which is attributable to the
implementation or application of or compliance with any Basel 2 Regulation in
force as at the date hereof (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates);

Basel 2 Regulation means (a) any Applicable Law implementing the Basel 2 Accord
or (b) any Basel 2 Approach adopted by a Finance Party or any of its Affiliates;

Basel 3 Accord means:

(a)
"Basel III: A global regulatory framework for more resilient banks and banking
systems", "Basel III: International framework for liquidity risk measurement,
standards and monitoring" and "Guidance for national authorities operating the
countercyclical capital buffer" published by the Basel Committee on Banking
Supervision in December, 2010, each as amended, supplemented or restated;

(b)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

Basel 3 Increased Cost means an Increased Cost which is attributable to the
implementation or application of or compliance with any Basel 3 Regulation
(whether such implementation, application or compliance is by a government,
regulator, Finance Party or any of its Affiliates);

Basel 3 Regulation means any Applicable Law implementing the Basel 3 Accord save
and to the extent that it re-enacts a Basel 2 Regulation;

Bill of Sale means, in respect of the Aircraft, the bill of sale relating
thereto from Aviacion in favour of the Borrower;

Borrower's Lien means any Security which is created by or is attributable to the
debts or liabilities of the Borrower, save to the extent that such Security
either:

(a)
is constituted by the Security Documents; or

(b)
arises as a consequence of the failure by any party (other than the Borrower or
any Aerocentury Related Party) to comply with its obligations under the Relevant
Documents;

Break Costs means, with respect to an Unpaid Sum, the amount (if any) by which:

(a)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in the Unpaid Sum to the last
day of the current Calculation Period in respect of the Unpaid Sum, had the
Unpaid Sum received been paid on the last day of that Calculation Period,

exceeds:
(b)
the amount which that Lender would be able to obtain by placing that Unpaid Sum
received by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Calculation Period;

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in Ottawa, New York (solely in respect of any
obligations which are payable in USD), London and Valencia;

Calculation Period means each period determined in accordance with clause 6.5
or, in relation to an Unpaid Sum, each period determined in accordance with
clause 6.3;

Cape Town Convention means, together, the Convention and the Protocol;

Cape Town Security Agreement means the security agreement governed by the laws
of England entered into, or to be entered into, as the context shall require,
between the Borrower and the Security Trustee, in respect of the Aircraft.

Cape Town UK Regulations means the International Interests in Aircraft Equipment
(Cape Town Convention) Regulations 2015 by which the Cape Town Convention has
been implemented in the United Kingdom;

Centre of Main Interests has the meaning given to that term in the Insolvency
Regulation;

Collateral means all the Security, property, assets, powers, rights, title,
benefits and interests (both present and future) constituted by, and conferred
on the Security Agent under, the Security Documents and all moneys, property or
other assets paid or transferred to or vested in the Security Agent (or any
Finance Party) or received or recovered by the Security Agent (or any Finance
Party) pursuant to, or in connection with, the Security Documents;

Commitment means:

(a)
in relation to an Original Lender, the amount in Dollars set opposite its name
in column 3 of Schedule 1 and the amount of any other Commitment transferred to
it under this Agreement; and

(b)
in relation to any other Lender, the amount in Dollars of any Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement;
Companion Aircraft means the Bombardier CRJ 1000 aircraft with manufacturer's
serial number 19003 (as more particularly described in the Companion Aircraft
Lease Agreement);

Companion Aircraft Borrower means ACY SN 19003 Limited;

Companion Aircraft Event of Default means an "Event of Default" as defined in
the Companion Aircraft Senior Loan Agreement;

Companion Aircraft Lease Agreement means the aircraft lease agreement dated 16
November 2010 (as amended from time to time) in respect of the Companion
Aircraft originally between Aviacion as lessor and the Lessee as lessee as
novated from Aviacion to the Borrower and amended and restated pursuant to the
deed of novation and restatement dated on or about the date hereof between the
Companion Aircraft Borrower as new lessor, Aviacion as existing Lessor and the
Lessee;

Companion Aircraft Relevant Documents means the "Relevant Documents", as defined
in the Companion Aircraft Senior Loan Agreement;

Companion Aircraft Senior Loan Agreement means the senior loan agreement entered
into, or to be entered into, as the context may require, in respect of the
Companion Aircraft between, amongst others, the Companion Aircraft Borrower as
borrower, the Security Agent, the Lenders and the Facility Agent;

Companion Aircraft Termination Event means the occurrence of a "Termination
Event" as defined in the Companion Aircraft Lease Agreement;

Consolidated Text means the Consolidated Text of the Convention and the Protocol
referred to in, and as set out in the Attachment to, Resolution No.1 adopted by
the Diplomatic Conference held at Cape Town, South Africa, at which the
Convention and the Protocol were opened for signature;

Contribution means, in relation to any Lender and the Loan at any time, the
principal amount of the Loan owing to such Lender at such time;

Controlling Security Agent has the meaning given to it in the Deed of
Cross-Collateralisation;

Convention means the Convention on International Interests in Mobile Equipment
opened for signature on 16 November 2001 at Cape Town, South Africa;

CRD IV means:
(a)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC;

CTA means the Corporation Tax Act 2009;

Deed of Cross-Collateralisation means the deed of cross-collateralisation
entered into, or to be entered into, between, inter alia, the Borrower, the
Companion Aircraft Borrower, the Controlling Security Agent, the Security Agent
and the Companion Aircraft Security Agent in respect of, inter alia, the
Collateral;

Deed of Novation and Restatement means the deed of novation and restatement
dated on or about the date hereof between the Borrower as new lessor, Aviacion
as existing lessor and the Lessee;

Default means an Event of Default or any event or circumstance which would (with
the expiry of a grace period, the giving of notice, the making of any
determination under the Relevant Documents or any combination of any of the
foregoing) be an Event of Default;

Default Rate means the rate of interest determined pursuant to clause 6.3;

Dollar Account means the following bank account of the Facility Agent:

Account Bank: XXXXXXX

ABA: XXXXXX
Swift: XXXXX
Account Number: XXXXX
Account Name: Export Development Canada;
Dollars, USD and $ mean the lawful currency of the United States of America and,
in respect of all payments to be made under this Agreement in Dollars, mean
funds which are for same day settlement in the New York Clearing House InterBank
Payments System (or such other U.S. dollar funds as may at the relevant time be
customary for the settlement of international banking transactions denominated
in United States dollars);

EDC means Export Development Canada;
Effective Time Notice has the meaning ascribed to that term in the Deed of
Novation and Restatement;

Engine Manufacturer means General Electric Company, a New York corporation of 1
Neumann Way, MD F-104, Cincinnati, Ohio 45215-1988, USA;

EU Institution means (whether having a distinct legal personality or not) the
organs of the European Union having power to issue binding laws, regulations,
directives, decisions, regulatory requirements, judgments, orders or directions
including, without limitation, the European Commission, the European Council,
the European Court of Justice, the European Parliament and the European Air
Safety Agency;

Euro, EUR or € means the single currency of the Participating Member States and,
in respect of all payments to be made under the Relevant Documents in Euros,
immediately available, freely transferable funds;

Eurocontrol Letter has the meaning ascribed to that term in the Deed of Novation
and Restatement;

EU-ETS Letter has the meaning ascribed to that term in the Deed of Novation and
Restatement;
Event of Default means any of the events or circumstances described in clause
12.1;

Facility means the term loan facility made available under this Agreement as
described in clause 2 (The Facility);

Facility Agent means Export Development Canada or such other person as may be
appointed agent for the Lenders pursuant to clause 17.12;

Facility Office means the office or offices notified by a Lender to the Facility
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days' written notice) as the office or
offices through which it will perform its obligations under this Agreement;

Final Payment Date means the final repayment date relating to the Loan specified
in Schedule 4;

Finance Documents means this Agreement, the Payment Direction Deed, the
Termination Side Letter, the Utilisation Request and the Security Documents and
all notices, consents, certificates and other documents and agreements to be
issued pursuant to any of the foregoing and all other documents which the
Facility Agent, the Borrower and the Lessee agree at any time should be Finance
Documents;

Finance Parties means the Lenders, the Security Agent and the Facility Agent and
Finance Party means each or any of them (as the context may require);

Fixed Rate means 4.455%;

Government Entity means and includes (whether having a distinct legal
personality or not) (i) any national government, political sub-division thereof,
or local jurisdiction therein; (ii) any board, commission, department, division,
organ, instrumentality, court, regulatory or self-regulatory authority, or
agency of any entity referred to in (i) above, however constituted; and (iii)
any association, organisation or institution (international or otherwise) of
which any entity mentioned in (i) or (ii) above is a member or to whose
jurisdiction any thereof is subject or in whose activities any thereof is a
participant;

Guarantee means the guarantee from the Guarantor in favour of the Security Agent
with respect to the Borrower's obligations under the Relevant Documents;

Guarantor means Aerocentury Corp.;

Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which the former is a Subsidiary;

IDERA means an irrevocable deregistration and export request authorisation
issued by the Lessee in favour of the Security Agent in the form approved by the
Directorate General for Registers and Notaries on 29 February 2016;

Increased Costs has the meaning given to it in clause 14.2.2;

Indebtedness includes any obligation, whether incurred as principal or as
surety, for the payment or repayment of money and whether present or future,
actual or contingent;

Indemnitees means the Finance Parties and their shareholders, Affiliates,
directors, officers, servants, agents and employees;

Insolvency Regulation means Council Regulation (EC) No 1346/2000 of 29 May 2000
on insolvency proceedings (or, for proceedings opened after 26 June 2017,
Regulation (EU) No 2015/848 of 20 May 2015 (recast));

ITA means the Income Tax Act 2007;
Lease means the aircraft lease agreement dated 16 December 2010 in respect of
the Aircraft (as amended from time to time) originally between Aviacion as
lessor and the Lessee as lessee as novated from Aviacion to the Borrower and
amended and restated pursuant to the Deed of Novation and Restatement;

Lease Management Agreement means, in relation to the Lease, the lease management
agreement entered into or to be entered into between the Borrower and the Lease
Manager;

Lease Manager means Aerocentury Corp. or any other lease manager which the
Facility Agent may approve from time to time;

Lease Termination Date means, with respect to the Aircraft, any date on which
the Lease Period expires or terminates in accordance with the terms and
conditions of the Lease;

Lender means:

(a)
any Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with clause 16 (Assignment, Transfers and Lending Offices),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement;
Lenders' Representatives means the Facility Agent and the Security Agent;

Lessee means AIR NOSTRUM, LINEAS AEREAS DEL MEDITERRANEO, S.A., a company
incorporated under the laws of Spain whose principal office is at Avda.
Comarques del Pais Valencia, 2, 46930 Quart de Poblet, Valencia, Spain;

Lessor Deregistration Power of Attorney means, in respect of the Aircraft, the
duly notarised and apostilled power of attorney granted or to be granted by the
Borrower to the Security Agent in the form set out in Schedule 7;

LIBOR means in respect of any amount denominated in any currency for any period:

(a)
the applicable Screen Rate for the relevant currency; or

(b)
(if no Screen Rate is available for the relevant currency or period in respect
of that amount) the arithmetic mean (rounded to the nearest one sixteenth of one
per cent) of the rates, as supplied to the Facility Agent at its request, quoted
by the Reference Banks to leading banks in the Relevant Interbank Market,

as of the Quotation Time for the offering of deposits in that currency and for a
period comparable to that period, provided that if, in either case, that rate is
less than zero, LIBOR shall be deemed to be zero;
Liquidity Rate means zero point one five per cent (0.15%) per annum;

Loan means the loan made or to be made under the Facility or the principal
amount outstanding for the time being of the loan;

Losses means any losses, costs, payments, charges, penalties, demands,
liabilities, claims, actions, proceedings, fines, damages, judgements, orders,
fees, premiums, expenses and other sanctions of any nature; and Loss shall be
construed accordingly;

Major Damage means damage affecting the Aircraft and which is unrepaired (or not
totally repaired) and has a repair cost (or remaining repair cost, as
applicable) in excess of the Damage Notification Threshold (or its equivalent in
any other currency);

Majority Lenders means:

(a)
if there is no Loan then outstanding, a Lender or Lenders whose Commitments
aggregate more than 662/3 % of the Total Facility Commitments (or, if the Total
Facility Commitments have been reduced to zero, aggregated more than 662/3 % of
the Total Facility Commitments immediately prior to the reduction); or

(b)
at any other time, a Lender or Lenders whose participations in the Loan then
outstanding aggregate more than 662/3 % of the Loan then outstanding;

Make-Whole Amount means, with respect to the Loan, an amount equal to the
excess, if any, of (a) the present value, as of the date of the relevant
prepayment of the Loan, of the respective instalments of principal of and
interest on the Loan that, but for such prepayment, would have been payable on
each scheduled Payment Date after such prepayment over (b) the principal amount
of the Loan then being prepaid. Such present value shall be determined by
discounting the amounts of such instalments from their respective scheduled
Payment Dates to the date of such prepayment at a rate equal to the sum of the
applicable Treasury Rate and 1.00 %;

Manufacturer means Bombardier Inc., as represented by Bombardier Aerospace
Commercial Aircraft, a corporation established and existing under the laws of
Canada, having an office located at 123 Garratt Boulevard, Toronto, Ontario,
Canada;

Margin means one point six eight per cent (1.68%) per annum (which, for the
avoidance of doubt, includes an administration fee of zero point zero five per
cent (0.05%) per annum;

MPR means the Moveable Property Register (Registro de Bienes Muebles) in Madrid
or any replacement or successor registry from time to time;

New Lender has the meaning given to that term in Clause 16.3.2;

Next Rollover Date means 17 September 2016;

Obligor means any or, if the context so permits, each of:

(a)
in relation to the Companion Aircraft, the Companion Aircraft Borrower, the
Lessee, the Guarantor and the Lease Manager; and

(b)
in any other case, the Borrower, the Lessee, the Guarantor and the Lease
Manager;

Original Lenders means the banks and financial institutions whose names and
addresses are set out in Schedule 1;

Participating Member State means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union;
Party means a party to this Agreement;

Party Documents means, in relation to any person, the Relevant Documents to
which such person is a party;

Payment Date means each of the repayment dates relating to the Loan specified in
Schedule 4 provided that:

(a)
if a Payment Date would fall on a day that is not a Business Day, it shall be
the immediately succeeding Business Day (unless such Business Day falls in the
next calendar month, in which case payment shall be made on the immediately
preceding Business Day) and the amount of interest payable shall not be
adjusted; and

(b)
the final Payment Date shall be the Final Payment Date;

Payment Direction Deed means the payment deed entered into or to be entered into
between the Borrower, Export Development Canada, Banco Santander, S.A., the
Lessee and Aviacion;

Permitted Lien means:

(a)
any Security for Taxes not assessed or, if assessed, not yet due and payable, or
being contested in good faith by appropriate proceedings;

(b)
any Security of a repairer, mechanic, carrier, hangar keeper, airport or air
navigation authority or other similar Security arising in the ordinary course of
business by operation of law in respect of obligations which are not overdue or
are being contested in good faith by appropriate proceedings;

(c)
any Security created pursuant to the Security Documents,

but, in the case of each of (a) and (b), only if:
(i)
adequate resources have been provided by the Borrower or the Lessee for the
payment of such Taxes or obligations; and

(ii)
such proceedings, and/or the continued existence of such Security, do not give
rise to a material likelihood of the sale, forfeiture or other loss of the
Aircraft or any interest therein or of criminal or civil liability on the part
of any Finance Party or other Indemnitee;

Post-Lease Responsibility Period means, with respect to the Aircraft, the period
commencing on the Lease Termination Date for the Aircraft and ending on the last
day of the Aircraft Security Period;

Proceedings means any corporate action, legal proceedings and other procedures
and steps of the nature referred to in clause 12.1.6(a) to (d);

Proceeds means any amounts received or recovered by any Finance Party under or
in relation to any of the Relevant Documents or the Aircraft (including pursuant
to enforcement or realisation of any Security Document, any Total Loss Proceeds
and any proceeds of sale of the Aircraft);

Proceeds Deed means the proceeds and intercreditor deed entered into or to be
entered into on or about the date of this Agreement between the Borrower, the
Guarantor, the Lease Manager and the Finance Parties in respect of the Aircraft;

Prohibited Payment means any offer, gift, payment, promise to pay, commission,
fee, loan or other consideration which would constitute (a) bribery or an
improper gift or payment under, or a breach of, any law, subordinate
legislation, statute, by-law, regulation, treaty, judgment, decision, rule,
regulation, notice, order, circular, code of practice or guidance note which is
binding or enforceable on or against the Borrower or any Aerocentury Related
Party and/or (b) bribery within the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions of 17 December
1997;

Protocol means the Protocol to the Convention on Matters Specific to Aircraft
Equipment opened for signature on 16 November 2001 at Cape Town, South Africa;

Purchase Price means the purchase price for the Aircraft pursuant to the Sale
Agreement;

Quotation Day means, in relation to any period for which an interest rate is to
be determined, two London business days before the first day of that period,
unless market practice differs in the Relevant Interbank Market, in which case
the Quotation Day will be determined by the Facility Agent in accordance with
market practice in the Relevant Interbank Market (and if quotations would
normally be given by leading banks in the Relevant Interbank Market on more than
one day, the Quotation Day will be the last of those days);

Quotation Time means 11:00 a.m. (London time) on the Quotation Day;

Reference Banks means the principal London offices of Bank of America, N.A.,
Barclays Bank PLC and Citibank, N.A., or such other banks as may be appointed by
the Facility Agent in consultation with the Borrower and the Lessee;

Relevant Authority means any national, supranational, regional or local
government or governmental, administrative, fiscal, judicial, or
government-owned body, department, commission, authority, tribunal, agency or
entity, or central bank (or any person, whether or not government-owned and
howsoever constituted or called, that exercises the functions of a central bank)
which has jurisdiction over the Borrower or any Aerocentury Related Party;

Relevant Documents means the Deed of Novation and Restatement, the Sale
Agreement, the Bill of Sale, the Lease, the Lease Management Agreement, the
Eurocontrol Letter,  the EU-ETS Letter, the RVG Transfer, each Finance Document,
the Effective Time Notice, all notices, consents, certificates and other
documents and agreements to be issued pursuant to any of the foregoing and all
other documents which the Facility Agent, the Borrower and the Lessee agree at
any time should be Relevant Documents;

Relevant Interbank Market means the London interbank market;

Relevant Parties means the Borrower, the Guarantor, the Lease Manager and the
Finance Parties and the expression Relevant Party means any of them
individually;

RVG Transfer means, in respect of the Aircraft, the deed of novation entered
into or to be entered into between the Borrower, Aviacion and the Manufacturer
in form and substance satisfactory to the Facility Agent with respect to the
residual value guarantee entered into between the Manufacturer and Aviacion with
respect to the Aircraft;

Sale Agreement means, in respect of the Aircraft, the policy of sale and
purchase of an aircraft entered into or to be entered into between the Borrower
(as buyer) and Aviacion (as seller) in form and substance satisfactory to the
Facility Agent;

Sale Agreement Pledge means the pledge of credit rights agreement executed or to
be executed between the Borrower, Aviacion and the Security Agent in respect of
the Borrower's rights under the Sale Agreement.

Sanctions means economic or financial sanctions administered, enacted or
enforced by any Sanctions Authority, including any restriction on any the
ability of a Party or any Affiliate of a Party to conduct business with any
person in any country relevant to the transaction.

Sanctions Authority means (a) Canada, (b) the United Nations, (c) the United
States of America, (d) the United Kingdom, (e) the European Union or (f) the
respective governmental institutions, agencies and subdivisions of any of the
foregoing;
Screen Rate means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for Dollars for the relevant period displayed on
page LIBOR 01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate); if the agreed page is replaced or service ceases
to be available, the Facility Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrower, the Lessee
and the Lenders, respectively;

Security means any mortgage, charge (whether fixed or floating), pledge, lien,
hypothecation, assignment, trust arrangement or security interest of any kind or
other agreement or arrangement having the effect of conferring security
(including title transfer and/or retention arrangements having a similar
effect);

Security Agent means Export Development Canada or such other person as may be
appointed as security agent in respect of the Relevant Documents pursuant to
clause 5.11 (Resignation of the Security Agent) of the Proceeds Deed;

Security Assignment means, in respect of the Aircraft, the deed of assignment
executed or to be executed by the Borrower in favour of the Security Agent in
respect of its rights under, amongst other documents, the Lease;

Security Documents means the Deed of Cross-Collateralisation, the Security
Assignment, the Assignment of Insurances, each Warranty Agreement, the Share
Charge, the Sale Agreement Pledge, the Lessor Deregistration Power of Attorney,
the Lessee Deregistration Power of Attorney, the IDERA, each Aircraft Mortgage,
the Guarantee and the Proceeds Deed and all notices, consents, acknowledgements,
certificates and other documents and agreements to be issued pursuant to any of
the foregoing and all other documents which the Facility Agent, the Borrower and
the Lessee agree at any time should be Security Documents;

Share Charge means the security over all of the shares in the Borrower, granted
or to be granted by the Guarantor in favour of the Security Agent;
Specified Sanctioned Dealings means:

(a)
any direct or indirect dealings involving or benefitting (i) a person that is
listed on, or owned or controlled by, or acting on behalf of a person listed on,
any list administered by a Sanctions Authority or otherwise the target of
Sanctions (ii) a person located in, organised under, owned or controlled by, or
acting on behalf of, a person located in or organised under the laws of Iran,
Syria, North Korea or Belarus or (iii) a person that is owned or controlled by,
or acting for or on behalf of, or providing assistance, support or services of
any kind to, or otherwise associated with, any person referred to in (i) or (ii)
above;

(b)
any business or making or receiving any contribution of funds, goods or services
to or for the benefit of any person described in (a)(i) to (a)(iii) above;

(c)
any dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property subject to prohibitions under Sanctions; and

(d)
any transaction that evades, avoids or attempts to violate any of the
prohibitions set forth in the Sanctions or has such a purpose.

Subsidiary means any company or entity directly or indirectly controlled by
another person;

Tax Credit, Tax Deduction and Tax Payment have the respective meanings given to
them in clause 9.1.1;

Taxes includes all present and future taxes, levies, imposts, duties, fees,
charges or withholdings of whatever nature and howsoever described, including
any VAT imposed, levied, collected or assessed by any Government Entity or
taxing authority anywhere in the world together with interest payable in respect
of any of the same and penalties imposed or levied in respect of any of the same
and Tax and Taxation shall be construed accordingly;

Termination Side Letter means the side letter agreement to the Lease dated on or
about the date hereof between the Borrower, the Security Agent, the Guarantor
and the Lessee.

Third Parties Act means the Contracts (Rights of Third Parties) Act 1999;

Total Aircraft Commitments means USD9,805,627.25, and each Lender's share of the
Total Aircraft Commitments for the Aircraft shall be in the same proportion as
its Commitment bears to the Total Facility Commitments;

Total Facility Commitments means, at any given time, the aggregate of the
Commitments;

Total Loss Proceeds means the proceeds received and retained (subject to any
application in accordance with the Relevant Documents) by the Security Agent
from the insurers or reinsurers of the Aircraft in respect of its Total Loss;

Transfer Certificate means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Lessee;

Transfer Date means, in relation to a transfer, the later of:

(a)
the proposed Transfer Date specified in the Transfer Certificate; and

(b)
the date on which the Facility Agent executes the Transfer Certificate;

Treasury Rate means, in respect of the Loan and on any date, the semi-annual
rate to "swap" floating rate debt (with a maturity approximately equal to the
period from such date to the Final Payment Date for the Loan) to fixed rate debt
for loans of the same currency as the Loan, obtained from the Bloomberg page
IRSB18 (US Semi 30/360 – column 2 (Ask)) at or about 11.00 a.m. New York City
time on that date (or, if such page is not available at the relevant time, on
such equivalent page as may be selected by the Facility Agent or, if none, the
arithmetic mean of equivalent rates (rounded upwards to the nearest one
sixteenth of one per cent) as supplied to the Facility Agent at its request
quoted by the Reference Banks to leading banks in the Relevant Interbank
Market);

Unpaid Sum means any sum due and payable (whether or not recourse to the
Borrower is limited by clause 15) but unpaid by any Obligor under the Relevant
Documents to which it is a party;

Utilisation Date means, in respect of the Loan, the date, being a Business Day,
on which the Loan is or is to be made;

Utilisation Request means, in respect of the Loan, a notice substantially in the
form of Schedule 2;

VAT means value added tax and any other tax or duty of a similar nature in any
jurisdiction; and

1.2
Headings

Clause headings and the table of contents are inserted for convenience of
reference only, have no legal effect and shall be ignored in the interpretation
of this Agreement.
1.3
Interpretation

In this Agreement, unless a contrary indication appears:
1.3.1
references to clauses and Schedules are to be construed as references to the
clauses of, and Schedules to, this Agreement and references to this Agreement
include its Schedules;

1.3.2
references to (or to any specified provision of) this Agreement or any other
document shall include this Agreement, that document or the relevant provision
as it may from time to time be amended but so that the above is without
prejudice to any requirement in any Relevant Document that the prior consent of
any party be obtained;

1.3.3
a reference to an amendment includes a supplement, novation, restatement or
re-enactment and amended and amending will be construed accordingly;

1.3.4
words importing the plural shall include the singular and vice versa, and words
importing a gender include every gender;

1.3.5
references to a person shall be construed as including references to an
individual, firm, company, corporation, unincorporated association or body of
persons and any Government Entity, whether or not having separate legal
personality and references to any Party, the Lease Manager, any Aerocentury
Related Party or the Lessee shall be construed so as to include the successors,
permitted assignees and permitted transferees of the relevant Party or of the
Lease Manager, any Aerocentury Related Party or the Lessee, as applicable;

1.3.6
references to any law or any provision of law is a reference to such law or
provision as applied, amended, extended or re-enacted and includes any
subordinate legislation;

1.3.7
a reference to an approval shall be construed as a reference to any approval,
consent, authorisation, exemption, permit, licence, registration, filing or
enrolment by or with any competent authority;

1.3.8
a reference to including shall be construed as a reference to including without
limitation, so that any list of items or matters appearing after the word
"including" shall be deemed not to be an exhaustive list, but shall be deemed
rather to be a representative list, of those items or matters forming a part of
the category described prior to the word "including";

1.3.9
a Default, Event of Default, Relevant Event or Termination Event is continuing
if it has not been remedied or waived;

1.3.10
control means, in relation to a company or entity, either ownership of more than
50 per cent of the voting share capital (or equivalent right of ownership) of
such company or entity or power to direct its policies and management, whether
by contract or otherwise (provided that the Borrower shall not be deemed to be
controlled by, or a Subsidiary of, the Security Agent (or its nominee) as a
result of the rights of the Security Agent under the Relevant Documents or
otherwise);

1.3.11
the Convention and the Protocol shall be read and interpreted together as a
single instrument as required by Article 6(1) of the Convention;

1.3.12
references to a provision of the Cape Town Convention will, unless it is
specifically stated to be a reference to a provision of the Convention or, as
the case may be, the Protocol, be a reference whether stated or not, to the
relevant provision of the Consolidated Text, and reference to any provision of
the Consolidated Text shall include a reference to the provision(s) of the
Convention and/or the Protocol from which such provision(s) is/are derived;

1.3.13
in the event that there is any inconsistency between the provisions of the
Consolidated Text and those of the Cape Town Convention, the latter shall
prevail and any reference in this Agreement to any provision of the Consolidated
Text shall be interpreted accordingly;

1.3.14
bankruptcy, liquidation, winding-up, administration,
insolvency, examinership, reorganisation or dissolution (and their derivates and
cognate expressions) of or in relation to any person or its assets shall each be
construed so as to include the others and any equivalent or analogous
proceedings, procedure or event under the law of any jurisdiction in which such
person is incorporated or any jurisdiction in which such person carries on
business or its assets are located; and

1.3.15
references to Ottawa are references to Ottawa, Ontario, Canada.

1.4
Third Party Rights

1.4.1
Unless expressly provided to the contrary in this Agreement, a person who is not
a Party has no right under the Third Parties Act to enforce or to enjoy the
benefit of any term of this Agreement.

1.4.2
Each Indemnitee shall be entitled to enforce each provision of this Agreement as
is expressed to be in its favour, subject to complying with any express
condition relating specifically to such provision.

1.4.3
Notwithstanding any term of any Relevant Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

1.5
Majority Lenders

Where this Agreement provides for any matter to be determined by reference to
the opinion of the Majority Lenders or to be subject to the consent or request
of the Majority Lenders or for any action to be taken on the instructions of the
Majority Lenders, such opinion, consent, request or instructions shall (as
between the Lenders) only be regarded as having been validly given or issued by
the Majority Lenders if all the Lenders shall have received prior notice of the
matter on which such opinion, consent, request or instructions are required to
be obtained and the relevant majority of Lenders shall have given or issued such
opinion, consent, request or instructions but so that the Borrower shall be
entitled (and bound) to assume that such notice shall have been duly received by
each Lender and that the Majority Lenders shall have given or issued such
opinion, consent, request or instructions whether or not this is in fact the
case.
2
The Facility

2.1
The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a term loan facility in an amount equal to the Total Aircraft
Commitments.
2.2
Disbursement

2.2.1
Subject to the terms of this Agreement, following receipt of funds in respect of
the Loan from the Lenders, the Facility Agent will pay the Loan in accordance
with the provisions of the Payment Direction Deed.

2.2.2
Payment by the Facility Agent of the amount contemplated by clause 2.2.1 in
accordance therewith will constitute the making of the Loan to the Borrower in
the same amount.

2.3
Finance Parties' rights and obligations

2.3.1
The obligations of each Finance Party under the Relevant Documents are several.
Failure by a Finance Party to perform its obligations under the Relevant
Documents does not affect the obligations of any other Party under the Relevant
Documents. No Finance Party is responsible for the obligations of any other
Relevant Party under the Finance Documents.

2.3.2
The rights of each Finance Party under or in connection with the Relevant
Documents are separate and independent rights and any debt arising under the
Relevant Documents to a Finance Party from any Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with clause 2.3.3.  The rights of each Finance
Party include any debt owing to that Finance Party under the Relevant Documents
and, for the avoidance of doubt, any part of the Loan or any other amount owed
by an Obligor which relates to a Finance Party's participation in the Facility
or its role under a Relevant Document (including any such amount payable to the
Facility Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.

2.3.3
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Relevant
Documents.

3
Conditions

3.1
Documents, evidence and general conditions precedent

The obligation of each Lender to advance the Loan shall be subject to the
conditions that:
3.1.1
the Facility Agent, or its duly authorised representative, shall have received,
not later than the proposed Utilisation Date specified in the Utilisation
Request for the Loan, the relevant documents and evidence specified in Part A of
Schedule 3, each in form and substance satisfactory to the Facility Agent;

3.1.2
the conditions specified in clause 2.2 of the Deed of Novation and Restatement
shall have been fulfilled to the satisfaction of the Facility Agent (or waived
or deferred by the relevant party (with the consent of the Facility Agent) in
accordance with the Deed of Novation and Restatement) and the Facility Agent
shall have received such originals or copies as it may require of any documents
and evidence provided or required to be provided under such clause;

3.1.3
the conditions specified in clause 7 of the Sale Agreement shall have been
fulfilled to the satisfaction of the Facility Agent (or waived or deferred by
the relevant party (with the consent of the Facility Agent) in accordance with
the Sale Agreement) and the Facility Agent shall have received such originals or
copies as it may require of any documents and evidence provided or required to
be provided under such clause;

3.1.4
any payment to any Finance Party and/or from any Obligor under the Relevant
Documents on or prior to that proposed Utilisation Date shall have been received
(or the Facility Agent is satisfied that arrangements are in place such that
each such payment will have been received on or prior to that Utilisation Date);

3.1.5
the Facility Agent shall be satisfied that since 31 December 2014 there has been
no material adverse change in (a) the financial condition, financial results,
business, operations or prospects of the Lessee or (b) the Lessee's ability to
perform its obligations under any of its Party Documents;

3.1.6
no Total Loss of, or Major Damage to, the Aircraft shall have occurred;

3.1.7
no Obligor is required to make any deduction for or on account of Tax from any
payment it may make under any of its Party Documents;

3.1.8
the representations and warranties set out in clause 10 are true and correct on
and as of each such time as if each was made with respect to the facts and
circumstances existing at such time; and

3.1.9
no Default shall have occurred and be continuing or would result from the
drawdown of the Loan hereunder.

3.2
Waiver of conditions precedent

The conditions specified in this clause 3 are inserted solely for the benefit of
the Lenders and may be waived on their behalf in whole or in part and with or
without conditions by the Facility Agent acting on the instructions of the
Majority Lenders.
3.3
Notification to Lenders

The Facility Agent shall notify the Lenders promptly after receipt by it of the
documents and evidence referred to in clause 2.2 of the Deed of Novation and
Restatement, in clause 7 of the Sale Agreement and in clause 3.1.1 in form and
substance satisfactory to it.
3.4
Conditions subsequent

The Borrower shall provide the Facility Agent with all of the documents and
other evidence listed in Part B of Schedule 3 in form and substance satisfactory
to the Facility Agent within the timeframes specified therein.
4
Drawdown

4.1
Agreement to advance Loan

Subject to the terms and conditions of this Agreement and the Payment Direction
Deed, the Lenders shall advance the Loan to the Borrower if:
4.1.1
the Facility Agent has received a Utilisation Request for the Loan from the
Borrower, countersigned by the Lessee, on or before the proposed Utilisation
Date specified in the Utilisation Request;

4.1.2
the USD amount specified in that Utilisation Request is not greater than the
Total Aircraft Commitments for the Loan;

4.1.3
the proposed Utilisation Date specified in the Utilisation Request is a Business
Day;

4.1.4
the Utilisation Request includes confirmations as to the matters contemplated by
the form of Utilisation Request scheduled to this Agreement; and

4.1.5
the conditions specified in clause 3.1 have been satisfied or waived.

The Utilisation Request shall be effective on actual receipt by the Facility
Agent and, once given, shall be irrevocable.
4.2
Single Utilisation

The Lenders shall only be obliged to advance one Loan in relation to the
Aircraft.
4.3
Notification to Lenders

Upon receipt of a Utilisation Request complying with the terms of this
Agreement, the Facility Agent shall notify each Lender thereof and of the amount
and currency of that Lender's participation in the Loan.
4.4
Cancellation

4.4.1
In relation to the Aircraft, the undrawn Total Aircraft Commitment will be
automatically cancelled at the close of business on the Next Rollover Date
(unless otherwise agreed by the Parties). For the avoidance of doubt, the
undrawn Total Facility Commitment will be automatically cancelled at the close
of business on the Next Rollover Date (unless otherwise agreed by the Parties).

4.4.2
In relation to the Aircraft:

(a)
the Borrower may, by giving the Facility Agent not less than five Business Days'
prior notice countersigned by the Lessee, at any time before a Utilisation
Request has been given in relation thereto, cancel all (but not part) of the
Total Aircraft Commitments (in which case, the Total Aircraft Commitments for
the Aircraft shall for this purpose be deemed to have been the amount set out in
column 4 of Schedule 5 (Aircraft)); and

(b)
any notice pursuant to paragraph (a) above is irrevocable. The Facility Agent
shall notify the Lenders promptly of receipt of any such notice.

4.4.3
No cancellation is allowed except in accordance with the express terms of this
Agreement. No amount of the Commitments cancelled under this Agreement may be
reinstated subsequently.

5
Loan

5.1
Lenders' participation

5.1.1
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in the Loan available by the Utilisation Date through its
Facility Office.

5.1.2
The amount of each Lender's participation in the Loan will be equal to the
proportion borne by its Commitment to the Total Facility Commitments immediately
prior to making the Loan.

5.2
Repayment of Loan

Subject only to clause 10 (Remarketing period) of the Proceeds Deed (if
applicable) and clause 5.3, the Borrower shall repay the Loan in 18 consecutive
instalments on each Payment Date.  Each such instalment of principal shall be in
an amount equal to that set forth against the relevant Payment Date in column 2
of Schedule 4.
5.3
Prepayment of Loan

5.3.1
Subject only to clause 10 (Remarketing period) of the Proceeds Deed (if
applicable), if, at any time, in any circumstance and for any reason, the Lease
Termination Date occurs (including, for the avoidance of doubt, on the Expiry
Date) then, on the Lease Termination Date, the Borrower shall prepay in full the
Loan, together with any accrued and unpaid interest and all other amounts then
due and payable by the Borrower under this Agreement or any of the other Finance
Documents, without need for demand or other notice whatsoever, all of which are
expressly waived by the Borrower.

5.3.2
Provided no Default is continuing, the Borrower may, if it gives the Facility
Agent not less than 30 days' prior written notice, prepay the whole or any part
of the Loan (but, if in part, being an amount of not less than one scheduled
instalment of principal for the Loan or an integral multiple of USD500,000 on
the date and in the amount specified for such purpose in that notice. Once
given, any such notice shall be irrevocable.

5.3.3
Any partial prepayment of the Loan under this Agreement or any other Relevant
Document shall be applied in satisfaction pro tanto of the Borrower's periodic
obligations with respect to the repayment of principal in relation to the Loan,
in inverse order of maturity.

5.3.4
Any prepayment (whether voluntary or not) of all or part of the Loan under this
Agreement or any other Relevant Document shall be made together with:

(a)
accrued interest on the amount prepaid;

(b)
the Make-Whole Amount relating thereto; and

(c)
any other amounts payable under this Agreement (including under clause 8.2)
pursuant to that prepayment.

5.3.5
Following any partial prepayment of the Loan under this Agreement or any other
Relevant Document, the Facility Agent shall supply to the other Parties a
replacement Schedule 4 (in substitution for that in force immediately prior to
that prepayment) setting out the future repayment obligations with respect to
the Loan. In the absence of manifest error in such replacement Schedule 4, (a)
the Borrower shall countersign, and procure that the Lessee countersigns, such
replacement and (b) such replacement shall be conclusive and binding on the
Parties and all references herein to "Schedule 4" shall be deemed to be a
reference to Schedule 4 as amended by such replacement.

5.3.6
The Borrower may not prepay all or part of the Loan otherwise than in accordance
with the express provisions of this Agreement.

5.4
Re-borrowing

The Borrower may not re-borrow any part of the Loan which is repaid or prepaid.
5.5
Replacement Schedules

Schedule 4 has been calculated on the assumptions that:
5.5.1
the Utilisation Date for the Loan will be the prior to the Next Rollover Date;

5.5.2
the amount of the Loan will be USD9,805,627.25;

5.5.3
the Loan will be denominated in USD.

In the event that any such assumption proves to be incorrect, the Facility Agent
shall prepare a replacement of Schedule 4 on or prior to the Utilisation Date
calculated by reference to the actual Utilisation Date, currency and Loan on the
same basis as the existing Schedule 4. In the absence of manifest error in such
replacement Schedule 4, (a) the Borrower shall countersign, and procure that the
Lessee countersigns, such replacement and (b) such replacement shall be
conclusive and binding on the Parties and all references herein to "Schedule 4"
shall be deemed to be a reference to Schedule 4 as amended by such replacement.
6
Interest

6.1
Calculation of interest

Interest shall accrue on the Loan for each Calculation Period at the Fixed Rate.
6.2
Payment of interest

6.2.1
The Borrower shall pay accrued interest on the Loan on each Payment Date in the
respective amounts specified against each such Payment Date in column 3 of
Schedule 4.

6.2.2
The Borrower agrees and acknowledges that the instalment of accrued interest
specified against the first Payment Date in column 3 of Schedule 4 (the "First
Interest Amount") includes an amount equal to the Accrued Interest Amount, and
the Borrower agrees to pay the First Interest Amount notwithstanding that the
Loan was made on the Utilisation Date.

6.3
Default interest

6.3.1
If the Borrower fails to pay any amount payable by it to any Finance Party under
a Relevant Document on its due date, interest shall accrue on the Unpaid Sum
from the due date up to the date of actual payment (both before and after
judgment) for successive Calculation Periods, each of a duration selected by the
Facility Agent acting reasonably, at a rate per annum which is the rate equal to
the aggregate of: (a) LIBOR, (b) the Margin, (c) the Liquidity Rate and (d) two
per cent. (2%).  Any interest accruing under this clause 6.3 shall be
immediately payable by the Borrower on demand by the Facility Agent made from
time to time.

6.3.2
Default interest (if unpaid) arising on an Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Calculation Period applicable to that Unpaid
Sum but will remain immediately due and payable.

6.4
Notification of rates of interest

The Facility Agent shall promptly notify the Lenders and the Obligors of the
determination of a rate of interest under this Agreement.
6.5
Calculation Periods

6.5.1
The first Calculation Period for the Loan shall commence on the Utilisation Date
and shall expire on the first Payment Date.

6.5.2
Each subsequent Calculation Period for the Loan shall start on the last day of
the immediately preceding Calculation Period and expire on the next following
Payment Date.

6.6
Absence of quotations

If LIBOR is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by the Quotation Time, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Reference
Banks.
6.7
Break Costs and Make-Whole

6.7.1
If all or part of an Unpaid Sum is paid by the Borrower on a day other than the
last day of a Calculation Period for that Unpaid Sum, the Borrower shall, within
five Business Days of demand by a Finance Party, pay to that Finance Party that
Finance Party's Break Costs attributable thereto. Each Lender shall, as soon as
reasonably practicable after a demand by the Facility Agent, provide a
certificate confirming any amount claimed by it under this clause 6.7.1.

6.7.2
If all or part of the Loan is paid by the Borrower on a day or in an amount
other than on a Payment Date in the amount set forth against that Payment Date
in column 2 of Schedule 4, the Borrower shall, within five Business Days of
demand by the Facility Agent, pay to the Facility Agent the Make-Whole Amount
relating to the Loan.

6.7.3
If, pursuant to any provision of any Relevant Document, all or part of the Loan
becomes due or is repaid or prepaid on any date (the "Applicable Date") falling
on or prior to the first Payment Date (other than the amount of the first
repayment instalment becoming due and being repaid on the first Payment Date
pursuant to clause 5.2) then on the Applicable Date the Borrower shall pay to
the Lenders all or a proportionate part of the Accrued Interest Amount (as
applicable).

6.8
Third Parties Act

The Lessee may rely on clause 6.4 of this Agreement and may enforce its terms
under the Third Parties Act.
7
[Intentionally Omitted]

8
Costs and Expenses

8.1
[Intentionally Omitted]

8.2
Amendment costs

If the Borrower or the Lessee requests an amendment, waiver or consent to or
under any Relevant Document, the Borrower shall, or shall procure that the
Lessee shall, as soon as practicable and in any event not later than thirty (30)
days following demand, reimburse the Lenders' Representatives for the amount of
all costs and expenses (including legal fees) reasonably incurred by them (or
either of them) in responding to, evaluating, negotiating or complying with that
request or requirement.
8.3
Enforcement costs

The Borrower shall, or shall procure that the Lessee shall, within five Business
Days of demand, pay to each Finance Party the amount of all Losses (including
legal fees) incurred by that Finance Party in good faith in connection with the
enforcement of, or the preservation of any rights under, any Relevant Document.
9
Tax gross-up and indemnities

9.1
Definitions

9.1.1
In this Agreement:

Borrower DTTP Filing means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the relevant Borrower, which:

(a)
where it relates to a Treaty Lender that is the Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender's name in Schedule 1, and is filed with HM Revenue & Customs within 30
days of the date of this Agreement; or

(b)
where it relates to a Treaty Lender that is a New Lender, contains the scheme
reference number and jurisdiction of tax residence stated in respect of that
Lender in the relevant Transfer Certificate, and is filed with HM Revenue &
Customs within 30 days of that Transfer Date;

Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Relevant Document;

Qualifying Lender means:

(a)
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

(i)
a Lender:

(A)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(B)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(ii)
a Lender which is:

(A)
a company resident in the United Kingdom for United Kingdom tax purposes;

(B)
a partnership each member of which is:

(1)
a company so resident in the United Kingdom; or

(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA;

(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

(iii)
a Treaty Lender; or

(b)
a Lender which is a building society (as defined for the purpose of section 880
of the ITA) making an advance under a Finance Document;

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company;

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax;

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document;

Tax Payment means either the increase in a payment made by the Borrower to a
Finance Party under clause 9.2 (Tax gross-up) or a payment under clause 9.3 (Tax
indemnity);

Treaty Lender means a Lender which:
(a) is treated as a resident of a Treaty State for the purposes of the Treaty;

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected; and

(c) is entitled, under the terms of the Treaty, to claim full exemption from tax
imposed by the United Kingdom on interest paid to it pursuant to the Loan;

Treaty State means a jurisdiction having a double taxation agreement (a Treaty)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest; and
UK Non-Bank Lender means a Lender which gives a Tax Confirmation in the Transfer
Certificate which it executes on becoming a Party.
9.1.2
Unless a contrary indication appears, in this clause 9 a reference to determines
or determined means a determination made in the absolute discretion of the
person making the determination.

9.2
Tax gross-up

9.2.1
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

9.2.2
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

9.2.3
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

9.2.4
A payment shall not be increased under Clause 9.2.3 above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(b)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

(i)
an officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of the ITA which relates to the payment and that
Lender has received from the Borrower making the payment or from the Borrower a
certified copy of that Direction; and

(ii)
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

(c)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (a)(ii)
of the definition of Qualifying Lender and:

(i)
the relevant Lender has not given a Tax Confirmation to the Borrower; and

(ii)
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrower, on the basis that the Tax
Confirmation would have enabled the Borrower to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or

(d)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under Clause
9.2.7 or Clause 9.2.8 (as applicable) below.

9.2.5
If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

9.2.6
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower shall deliver to the Facility
Agent for the Finance Party entitled to the payment evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

9.2.7


(a)
Subject to paragraph (b) below, a Treaty Lender and the Borrower shall
co-operate in completing any procedural formalities necessary for the Borrower
to obtain authorisation to make payments without a Tax Deduction.

(b)
A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Transfer Certificate which it executes and,
having done so, that Lender shall be under no obligation pursuant to paragraph
9.2.7(a).

(c)
Where the Borrower is required to make a Tax Deduction and the amount of a
payment due from the Borrower has been increased pursuant to Clause 9.2.3 above,
subject to the Borrower having first complied with its obligations under Clause
9.2.6 above, the Finance Party entitled to that payment shall use reasonable
endeavours to claim a repayment from HMRC in respect of that Tax Deduction and,
on receipt of such a repayment, shall pay to the Borrower an amount equal to
that repayment.

9.2.8
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph 9.2.7(b) and:

(a)
a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

(b)
a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

(i)
that Borrower DTTP Filing has been rejected by HM Revenue & Customs;

(ii)
HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing; or

(iii)
HM Revenue & Customs has given authority for the Borrower to make payment to
that Lender without a Tax Deduction and that authority expires or is withdrawn
by HMRC,

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.
9.2.9
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph 9.2.7(b) above, the Borrower shall
not make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender's Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

9.2.10
A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Facility Agent for delivery to the relevant
Lender.

9.2.11
A UK Non-Bank Lender shall promptly notify the Borrower and the Facility Agent
if there is any change in the position from that set out in the Tax
Confirmation.

9.2.12
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate which it executes on
becoming a Party, which of the following categories it falls in:

(a)
not a Qualifying Lender;

(b)
a Qualifying Lender (other than a Treaty Lender); or

(c)
a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this Clause
9.2.12 then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Facility Agent which category applies (and the Facility
Agent, upon receipt of such notification, shall inform the Borrower).  For the
avoidance of doubt, a Transfer Certificate shall not be invalidated by any
failure of a Lender to comply with this Clause 9.2.12.
9.3
Tax indemnity

9.3.1
The Borrower shall (within five Business Days of demand by the Facility Agent)
pay to a Protected Party an amount equal to any Loss which that Protected Party
determines will be or has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of a Finance Document.

9.3.2
Clause 9.3.1 shall not apply with respect to any Tax imposed on a Protected
Party:

(a)
as a result of a breach by such Protected Party of any of its express
obligations under any of its Party Documents (to the extent that such imposition
is not caused by the breach or misrepresentation of any other party to the
Relevant Documents under or in respect of the Relevant Documents or the
negligence or fraudulent or wilful misconduct of any such other party); or

(b)
as a result of any negligence or wilful misconduct by such Protected Party with
respect to any of the transactions contemplated by, or the performance of any of
its express obligations under, its Party Documents; or

(c)
as a result of any reasonably avoidable failure or reasonably avoidable delay by
such Protected Party to file any relevant Tax return or Tax computation which
such Protected Party was obliged to file by any applicable law in its
jurisdiction of organisation (to the extent that such imposition is not caused
by the breach or misrepresentation of any other party to the Relevant Documents
under or in respect of the Relevant Documents or the negligence or fraudulent or
wilful misconduct of any such other party); or

(d)
as a result of any breach by such Protected Party of applicable law of its
jurisdiction of organisation (to the extent that such imposition is not caused
by the breach or misrepresentation of any other party to the Relevant Documents
under or in respect of the Relevant Documents or the negligence or fraudulent or
wilful misconduct of any such other party); or

(e)
by any taxing authority or governmental subdivision thereof of its jurisdiction
of organisation (or, if different, the jurisdiction in which such Protected
Party is resident for tax purposes) with respect to, or measured by reference
to, the net income, capital gains or profits of such Protected Party (but not
any sum deemed to be received or receivable by it), except Taxes which arise
solely by reason of any breach by any Obligor (or by any Permitted Sub-Lessee or
any other lessee or user of the Aircraft or the Companion Aircraft) of any of
their respective representations, warranties, obligations or covenants under any
Relevant Document; or

(f)
other than by the jurisdiction of its organisation, that would not have been
imposed or payable but for the existence of a connection between such Protected
Party and the jurisdiction imposing such Taxes (whether by reason of residence,
domicile, a place of business or management, a permanent establishment, a branch
or agency or otherwise), except Taxes (A) in respect of which the connection
between such Protected Party and the jurisdiction imposing the Tax arises solely
by reason of any or all of (x) the negotiation, execution, enforcement,
performance, registration or delivery of any of  the Relevant Documents in the
jurisdiction imposing the Taxes, (y) the presence, use, operation, maintenance,
alteration, registration, repair or replacement of the Aircraft or, in any such
case, any part thereof in such jurisdiction or elsewhere or (z) the presence,
residence or domicile of the Borrower, the Lessee, any Permitted Sub-Lessee or
any other user of the Aircraft or any other party to a Relevant Document in, or
payment of any amount by any party under the Relevant Documents from or through,
such jurisdiction or (B) imposed as a result of (x) the repair, overhaul,
maintenance, improvement, modification or replacement of the Aircraft or, in any
such case, any part thereof, (y) the gross negligence, wilful misconduct or
reckless disregard with knowledge of the probable consequences of the Borrower,
the Lessee, any Permitted Sub-Lessee or other lessee or user of the Aircraft or
any other party to a Relevant Document or (z) the breach by the Borrower, the
Lessee, any Permitted Sub-Lessee or any other lessee or user of the Aircraft or
any other party to a Relevant Document of any of their respective
representations, warranties or covenants under any of the Relevant Documents; or

(g)
to which clause 9.7 (Value added tax) or clause 9.2 (Tax gross-up) relates,
whether or not the relevant Protected Party is entitled to indemnity, payment or
compensation thereunder; or

(h)
to the extent that the relevant Protected Party has been indemnified against the
same (or would, but for the application of an applicable exclusion in the
Relevant Documents which expressly applies to such Protected Party (other than
clauses 10.1.2(c) and 10.1.2(d) of the Lease), have been indemnified against)
under the Relevant Documents.

9.3.3
A Protected Party making or intending to make a claim under clause 9.3.1 shall
promptly notify the Facility Agent of the event which will give, or has given,
rise to the claim, following which the Facility Agent shall notify the Borrower.

9.3.4
A Protected Party shall, on receiving a payment from the Borrower under this
clause 9.3, notify the Facility Agent.

9.3.5
If any Protected Party becomes aware of any Tax which may give rise to an
indemnity obligation on the part of the Borrower under this clause 9.3, such
Protected Party shall promptly notify the Borrower thereof and, if requested by
the Borrower, shall consult (for a period of not more than 30 days) with the
Borrower to consider what action may properly be taken to defend or otherwise
resist or mitigate the Tax. If such Protected Party and the Borrower consider
that such action should be taken as aforesaid, either such Protected Party will
take such action or, if such Protected Party so agrees, the Borrower shall be
entitled to take such action in the name of such Protected Party, provided that:

(a)
no such action may be taken by the Borrower or shall be required to be taken by
such Protected Party unless adequate provision in respect of the amount to be
indemnified and any associated Losses has been made by the Borrower to the
reasonable satisfaction of such Protected Party (having regard to the nature and
amount to be indemnified); and

(b)
the Borrower shall indemnify such Protected Party in full on demand in respect
of any properly incurred Losses suffered or incurred by such Protected Party in
connection with any action taken by such Protected Party or the Borrower as
aforesaid; and

(c)
no Default, Event of Default or Relevant Event is continuing; and

(d)
such action does not, in the opinion of such Protected Party, give rise to any
risk of (i) any criminal or civil liability on its part, (ii) any risk of the
sale, loss or forfeiture of the Aircraft or any part thereof or any interest
therein or (iii) any damage to the reputation of such Protected Party or any of
its Affiliates; and

(e)
if such Protected Party so requires, the Borrower shall have furnished it with a
legal opinion (from independent counsel reasonably acceptable to such Finance
Party) confirming the reasonable likelihood of such action being determined in
favour of such Protected Party.

Each Protected Party shall be entitled to prohibit participation by the Borrower
in the defence of a Tax if such Protected Party considers, acting reasonably,
that it is necessary that such defence be conducted by it and its own advisers,
provided that notwithstanding such prohibition the Protected Party shall
continue to keep the Borrower informed of developments relating to such defence.
Failure by any Protected Party to comply with any of the foregoing provisions of
this clause 9.3.5 shall not prejudice or discharge any of the indemnity
obligations of the Borrower under this clause 9.3.
9.4
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:

(a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(b) that Finance Party has obtained, utilised and retained that Tax Credit,
the Finance Party shall, provided no Default is continuing, pay an amount to the
Borrower which that Finance Party determines will leave it (after that payment)
in the same after-Tax position as it would have been in had the Tax Payment not
been required to be made by the Borrower.
9.5
Indemnities on after Tax basis

9.5.1
If and to the extent that any sum payable to any Indemnitee by the Borrower
under any Relevant Document by way of indemnity or reimbursement proves to be
insufficient, by reason of any Taxation suffered thereon, for that Indemnitee to
discharge the corresponding liability to a third party, or to reimburse that
Indemnitee for the cost incurred by it in discharging the corresponding
liability to a third party, the Borrower shall pay that Indemnitee such
additional sum as (after taking into account any Taxation suffered by that
Indemnitee on such additional sum) shall be required to make up the relevant
deficit.

9.5.2
If and to the extent that any sum (the indemnity sum) constituting (directly or
indirectly) an indemnity to any Indemnitee but paid by the Borrower to any
person other than that Indemnitee, shall be treated as taxable in the hands of
the Indemnitee, the Borrower shall pay to that Indemnitee such sum (the
compensating sum) as (after taking into account any Taxation suffered by that
Indemnitee on the compensating sum) shall reimburse that Indemnitee for any
Taxation suffered by it in respect of the indemnity sum.

9.5.3
For the purposes of this clause 9.5 a sum shall be deemed to be taxable in the
hands of a Indemnitee if it falls to be taken into account in computing the
profits or gains of that Indemnitee for the purposes of Taxation and, if so,
that Indemnitee shall be deemed to have suffered Taxation on the relevant sum at
the rate of Taxation applicable to that Indemnitee's profits or gains for the
period in which the payment of the relevant sum falls to be taken into account
for the purposes of such Taxation.

9.6
Stamp taxes

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any and all Losses that Finance Party incurs in relation
to any and all stamp duty, documentary, registration and other similar Taxes
payable in respect of any Relevant Document or any of the transactions
contemplated thereby.
9.7
Value added tax

All amounts (including in respect of fees, costs and expenses and other Losses)
set out or expressed in a Relevant Document to be payable by any Party to a
Finance Party are exclusive of any VAT which is payable in respect thereof. If
VAT is payable in respect thereof, the Borrower shall pay the full amount due
under that Relevant Document and shall in addition pay all such VAT and
indemnify each Finance Party against any claim for the same. The relevant
Finance Party shall, promptly following request of the paying Party, provide an
appropriate VAT invoice to such Party (provided that any failure to do so shall
not prejudice or discharge any obligation of the Borrower under this clause
9.7).
10
Representations and warranties

The Borrower makes the representations and warranties set out in this clause 10
on the date of this Agreement.
10.1
Status

10.1.1
It is a company, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

10.1.2
It has the power to own its assets and carry on its business as it is being
conducted.

10.1.3
Its Centre of Main Interests is in England and Wales. It has no "establishment"
(as that term is used in the Insolvency Regulation) in any other jurisdiction. 
Its central management, decision making, the places of residence of its
directors, administration and the place at which meetings of its board of
directors are held, are at all times situated in England and Wales.

10.2
Binding obligations

The obligations expressed to be assumed by it in its Party Documents are,
subject to any general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered pursuant to clause 3,
legal, valid, binding and enforceable obligations.
10.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
its Party Documents do not and will not conflict with:
(a)
any Applicable Law applicable to it;

(b)
its constitutional documents; or

(c)
any agreement or instrument binding upon it or any of its assets.

10.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, its Party
Documents and the transactions contemplated by its Party Documents.
10.5
No other business

It has not:
(a)
carried on any business other than the transactions contemplated by the Relevant
Documents and any business incidental thereto; or

(b)
entered into any contract or agreement with any person or otherwise created or
incurred, any liability to any person, in each case other than as provided for
in or contemplated by the Relevant Documents and the documents contemplated
thereby or other than such liabilities with respect to Taxes, ordinary operating
costs and overhead expenses as have arisen or may arise in the ordinary course
of its business as referred to in paragraph (a) above; or

(c)
had any employees.

10.6
No Default

No Default has occurred and is continuing.
10.7
Validity and admissibility in evidence

10.7.1
All Authorisations required or desirable:

(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in its Party Documents; and

(b)
to make its Party Documents admissible in evidence in any relevant jurisdiction,

have been obtained or effected and are in full force and effect.
10.8
Governing law and enforcement

10.8.1
The choice of governing law stipulated in the Relevant Documents is a valid
choice and is binding on the Borrower under the laws of, and will be recognised
and given effect to by the courts of, its jurisdiction of incorporation, subject
to any general principles of law specifically referred to in any legal opinion
delivered pursuant to Clause 3.

10.8.2
Any judgment in relation to a Relevant Document obtained in the place stipulated
therein as having jurisdiction in relation thereto will be recognised and
enforced by the courts of its jurisdiction of incorporation, subject to any
general principles of law specifically referred to in any legal opinion
delivered pursuant to Clause 3.

10.9
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make to a Qualifying Lender under any of its Party Documents.
10.10
No filing or stamp taxes

10.10.1
Subject to the following provisions of this clause 10.10, under the laws of its
jurisdiction of incorporation it is not necessary or advisable that any of the
Relevant Documents be filed, recorded or enrolled with any court or other
authority or that any stamp, registration or similar tax be paid on or in
relation to the Relevant Documents or the transactions contemplated thereby.

10.10.2
It is necessary to register with the United Kingdom Companies House particulars
of any charges created under the Security Assignment and each Aircraft Mortgage,
in each case within 21 days of the execution thereof.

10.10.3
It is necessary to register the Bill of Sale and the Deed of Novation and
Restatement with the MPR and the AMR.

10.10.4
It is necessary to record the IDERA with the Aviation Authority in Spain and to
register with the International Registry each international interest referred to
in paragraph 8 of Schedule 3 Part B.

10.10.5
It is necessary to obtain the unique authorisation codes for the Airframe from
the MPR in respect of the registrations with the International Registry of each
international interest referred to in paragraph 8 of Schedule 3 Part B (the
"Unique Authorisation Codes").

10.11
Pari passu ranking

Its payment obligations under its Party Documents rank at least pari passu with
the claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.
10.12
Title warranty

Subject to the completion of the purchase of the Aircraft pursuant to and in
accordance with the Sale Agreement, the Borrower will, on the Utilisation Date
and at all times thereafter during the Aircraft Security Period, have full legal
and beneficial ownership of and title to the Aircraft, free from any Security
other than Permitted Liens.
10.13
Applicable Law

10.13.1
Each Aerocentury Related Party is in compliance with:

(a)
all Applicable Laws relating to corruption or bribery to which it is subject;
and

(b)
all other Applicable Laws to which it is subject and in respect of which any
non-compliance (i) would, or would be reasonably likely to, have a material
adverse effect on its ability to perform its obligations under its Party
Documents or (ii) might result in a Security (other than a Permitted Lien)
arising over the Aircraft or any other asset or right subject to any of the
Security Documents.

10.13.2
No Prohibited Payment has been made or provided, directly or indirectly, by any
Aerocentury Related Party, their respective officers or directors or any other
person acting on their behalf to, or for the benefit of, any Relevant Authority
(or any officer, director or any other person with management responsibilities
in, any Relevant Authority) in connection with any Relevant Document.

10.13.3
No Aerocentury Related Party nor any of its directors or officers (or, to the
best of its knowledge, any of its Affiliates) is engaged, directly or
indirectly, in any activity which is prohibited under the Sanctions, including
Specified Sanctioned Dealings.

10.13.4
No Aerocentury Related Party nor any of its Subsidiaries (or, to the best of its
knowledge, any director, officer, employer, agent, Affiliate or representative
of such Aerocentury Related Party or any of its Subsidiaries) is an individual
or entity that is, or is owned or controlled by, or is acting on behalf of a
person that is:

(a)
the subject of any Sanctions; or

(b)
located, organised or resident in a country or territory that is, or whose
government is, the subject of territorial Sanctions, unless otherwise notified
to each Finance Party.

10.13.5
No Aerocentury Related Party has (and, to the best of its knowledge and belief,
no director, officer, shareholder, Affiliate and/or legal adviser of any
Aerocentury Related Party has) been convicted in a court of any jurisdiction for
violation of any laws relating to corruption, money laundering, fraud or any
similar laws.

10.14
Survival and Repetition

The representations and warranties in this clause 10 will (a) survive the
execution of this Agreement and the Utilisation Date and (b) be deemed to be
repeated by the Borrower on the date of the Utilisation Request, on the
Utilisation Date and, save for the representations and warranties set out in
Clauses 10.6, 10.9 and 10.10, on each Payment Date, in each case with reference
to the facts and circumstances then existing.
11
Undertakings

11.1
The Borrower undertakes in favour of each Finance Party in the terms set out in
this clause 11, which undertakings (a) shall remain in force throughout the
Aircraft Security Period and (b) shall be performed at no cost to any Finance
Party.

11.1.1
Performance of obligations

The Borrower shall perform all of its obligations under its Party Documents.
11.1.2
Amendments, etc.

The Borrower shall not, without the prior written consent of the Facility Agent:
(a)
enter into any agreement other than the Relevant Documents;

(b)
agree to any amendment to any Relevant Document;

(c)
release any other party from any of its obligations, or waive any breach of any
of the obligations of any other party, under any Relevant Document;

(d)
grant any consent requested by another party (other than a Lenders'
Representative) under any Relevant Document;

(e)
exercise any right it may have to terminate any Relevant Document or the leasing
of the Aircraft thereunder;

(f)
exercise any other right, discretion, election or option, or give any notice,
under any Relevant Document (other than this Agreement);

(g)
consent to any act or omission which would otherwise constitute a breach of any
Relevant Document by any other party; or

(h)
exercise any right of set-off under or in relation to any Relevant Document or
any payment thereunder (whether pursuant to clause 8.8 of the Lease Agreement or
otherwise).

The Borrower shall, if so requested by notice in writing by the Facility Agent,
exercise those of its rights, powers or discretions under the Lease as the
Facility Agent may require, including proceeding by appropriate court action to
enforce performance by the Lessee of its obligations under the Lease,
terminating the leasing of the Aircraft under the Lease, taking possession of
the Aircraft and otherwise asserting or enforcing its rights as "Lessor"
thereunder.
11.1.3
Single Purpose Covenant

The Borrower shall not, without the prior written consent of the Facility Agent:
(a)
carry on any business other than the transactions contemplated by the Relevant
Documents and any business incidental thereto;

(b)
enter into any contract or agreement with any person or otherwise create or
incur, any liability to any person, in each case other than as provided for in,
or contemplated by, the Relevant Documents, and the documents contemplated by
the Relevant Documents, other than such liabilities with respect to Taxes,
ordinary operating costs and overhead expenses as have arisen or may arise in
the ordinary course of its business as referred to in paragraph (a) above;

(c)
have any employees;

(d)
cease to be validly existing and/or in good standing, or cease to be resident
for tax purposes, or cease to have its Centre of Main Interests, in its
jurisdiction of incorporation as at the date of this Agreement;

(e)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so;

(f)
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

(g)
pay, repay or distribute any dividend or share premium reserve;

(h)
pay any management, advisory or other fee to any Aerocentury Related Party
(other than to the Lease Manager pursuant to and in accordance with the Lease
Management Agreement);

(i)
issue any shares or alter any rights attaching to its issued shares as at the
date of this Agreement;

(j)
make any loan;

(k)
incur any borrowing (other than under this Agreement); or

(l)
repay or prepay any borrowing (other than the Loan).

11.1.4
Authorisations, etc.

(a)
The Borrower shall promptly:

(i)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(ii)
supply certified copies to the Facility Agent of,

any Authorisation required under any Applicable Law of its jurisdiction of
incorporation to enable it to perform its obligations under its Party Documents
and to ensure the legality, validity, enforceability or admissibility in
evidence in its jurisdiction of incorporation of its Party Documents.
(b)
It shall procure that all relevant protection and perfection filings to be made
in its jurisdiction of incorporation in respect of the Security Documents are
promptly and timely made, taking account of Applicable Law.

(c)
It shall at all times comply with Applicable Law.

(d)
It shall not make any Prohibited Payment.

(e)
The Borrower will not use, contribute or otherwise make available the proceeds
of the Loan for any purpose which is prohibited under the Sanctions, including
to any person for the purpose of financing directly or indirectly the activities
of any person that (i) is listed on, or owned or controlled by a person that is
listed on, or acting on behalf of a person listed on, any list administered by a
Sanctions Authority or (ii) is in a country which is subject to Sanctions, to
the extent such financing would be prohibited by the Sanctions.

(f)
The Borrower and its directors and officers will not (and the Borrower will take
all reasonable steps to ensure that none of its directors, officers or
Affiliates will), directly or indirectly, engage in any activity which is
prohibited under the Sanctions (unless any such activity is conducted in
compliance with a permit, certificate or other approval issued under the
Sanctions), including Specified Sanctioned Dealings.

11.1.5
Negative Pledge

The Borrower shall not create (or consent to the creation of) or allow to exist
any Borrower's Lien over or with respect to, nor will it sell, transfer or
otherwise dispose of, all or any of the Collateral or the Assigned Property or
its business or assets, other than (in any such case) as expressly permitted by
the terms of the Finance Documents or as may otherwise be agreed in writing by
the Facility Agent.
11.1.6
Notification of Default

The Borrower shall notify the Facility Agent of any Default or Relevant Event
that is continuing as soon as practicable after becoming aware of its
occurrence.
11.1.7
Information: miscellaneous

The Borrower shall promptly supply to the Facility Agent (in sufficient copies
for all the Lenders, if the Facility Agent so requests) such information
regarding its financial condition and business as any Finance Party (through the
Facility Agent) may reasonably request.
11.1.8
Notices

The Borrower shall within three (3) Business Days after the receipt by the
Borrower of any written notice or other document delivered to it pursuant to the
Relevant Documents, deliver a copy to the Facility Agent.
11.1.9
Further Assurance

The Borrower shall execute, acknowledge, deliver, file and register all such
additional agreements, instruments, certificates, documents and assurances and
perform such other acts or things as the Facility Agent shall reasonably
request:
(a)
to maintain the registration of the Aircraft in accordance with the Lease;

(b)
as a consequence of the Cape Town Convention being or becoming Applicable Law in
relation to the Borrower, the Lessee, any Permitted Sub-Lessee or the Airframe
or any of the Engines, or Spain being a "Contracting State" for the purposes of
the Cape Town Convention, including, without limitation, where this paragraph
(b) is applicable, for the purposes of effecting registration on the
International Registry of (thereby establishing, preserving or varying the
priority of) any applicable international interests, prospective international
interests, sales, prospective sales, assignments and prospective assignments and
the effect of any agreements relating to priority and subordination, each as
created by or contemplated by the Relevant Documents, and/or otherwise ensuring
the enforceability of the Relevant Documents in the light of the terms of the
Cape Town Convention and having regard to the intent and terms of the Relevant
Documents and/or protecting the rights and remedies of the Finance Parties
thereunder, including (x) executing and submitting, or procuring the execution
of and submission of, an irrevocable de-registration and export request
authorisation in respect of the Aircraft in favour of the Security Agent to the
aviation authority of the State of registry for recordation, and (y) amending,
restating, revising, novating, terminating and replacing, executing,
re-executing or otherwise adapting any Relevant Document in such a manner as to
permit the interests created under the Relevant Documents to constitute
international interests to the satisfaction of the Security Agent and consenting
to any registrations on the International Registry as requested by the Security
Agent, provided that no action shall be required if it (i) would have the effect
of materially altering the terms of this Agreement or otherwise involve any
re-negotiation of any of the substantive terms of the Relevant Documents or (ii)
it would, or would be reasonably likely to, adversely affect the tax treatment
of the transactions contemplated by the Relevant Documents (and the Borrower
further undertakes that it will not register or attempt to register or discharge
or vary any international interest, or make or attempt to make any other
registration or any discharge or amendment of any other registration or consent
to any such action, on the International Registry, in relation to the Lessee,
any Permitted Sub-Lessee, any Finance Party, the Aircraft, the Airframe, the
Engines or any Part, unless requested to do so by the Facility Agent); or

(c)
otherwise to give effect to the purposes and intent of the Relevant Documents or
the transactions thereby contemplated or to protect the rights and remedies of
the Finance Parties thereunder.

Without prejudice to the generality of the foregoing, if requested by the
Facility Agent at any time during the Aircraft Security Period, the Borrower
shall grant and register in favour of the Security Agent a mortgage over the
Aircraft governed by the laws of the State of Registration, and execute,
acknowledge, deliver, file and register all such additional agreements,
instruments, certificates, documents and assurances and perform such other acts
or things as the Facility Agent shall reasonably request in connection
therewith, provided that the cost of any registration of such mortgage in the
State of Registration shall, to the extent that it exceeds EUR 5,000, be borne
by the Lenders (pro rata or as the Lenders may otherwise agree inter se) if: (i)
no Event of Default or Termination Event has occurred and is continuing and (ii)
the State of Registration is Spain.
11.1.10
"Know your customer" checks

If:
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any Applicable Law made after the date of this Agreement;

(b)
any change in the status of the Borrower or the composition of its shareholders
after the date of this Agreement; or

(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph (c)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (c) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender (or, in the
case of the event described in paragraph (c) above, any prospective new Lender)
to carry out and be satisfied it has complied with all necessary "know your
customer" or other similar checks under all Applicable Laws pursuant to the
transactions contemplated in the Finance Documents.
11.1.11
Post-lease responsibility

(a)
During the Post-Lease Responsibility Period for the Aircraft, the Borrower will
comply with its obligations relating to the Aircraft as set out in Schedule 8.

(b)
For the period of two years following the expiry of the Aircraft Security Period
for the Aircraft, the Borrower shall procure that the Finance Parties are named
as additional assureds in relation to the liability insurances for the Aircraft
for an amount and on terms otherwise complying with those set out in Schedule 8.

11.1.12
Cape Town Convention

(a)
Definitions

In this Agreement, in the context of any references to the Cape Town Convention,
the following expressions have the respective meanings given to them in Article
1 of the Consolidated Text and in the context of any references to the Cape Town
UK Regulations, such expressions have the respective meanings given to them in
Regulation 5 of the Cape Town UK Regulations:
aircraft engines
aircraft object
aircraft register
airframe
applicable law
assignment
associated rights
chargee
creditor
default
international interest
International Registry
irrevocable de-registration and export request authorisation
non-consensual right or interest
prospective international interest
prospective sale
sale
security agreement
security interest
subordination
State of registry
and the expression "situated" will have the meaning given to it in Article 4 of
the Consolidated Text.
(b)
Cape Town Default

For the purposes of Article 17(1) of the Consolidated Text (including as
incorporated into English law pursuant to Regulation 18 of the Cape Town UK
Regulations) each of the events which constitutes an Event of Default is an
event that constitutes a default or otherwise gives rise to the rights and
remedies specified in Article 12 to 15 and 20 of the Consolidated Text
including, for the avoidance of doubt, Article 20(1)(e) (including as
incorporated into English law pursuant to Regulation 19, 20, 22, 23 and 25 of
the Cape Town UK Regulations).  The parties agree that the Security Agent shall
have the remedies referred to in Articles 12(1), 15(1) and 20(1) (including
20(1)(e)) of the Consolidated Text.
(c)
Borrower Cape Town representations

Without prejudice to clause 11.1.9, in respect of each Aircraft Mortgage, the
Borrower represents and warrants in favour of the Security Agent as set out
below (and such representations and warranties are deemed to be repeated on the
date of each Aircraft Mortgage):
(i)
the Airframe is an airframe and an aircraft object; and each Engine is an
aircraft engine and an aircraft object for the purposes of Article 10 of the
Consolidated Text;

(ii)
the Borrower is situated in the United Kingdom for the purposes of Article 3(1)
of the Consolidated Text;

(iii)
the Airframe is registered in the aircraft register of Spain, which is the State
of registry of the Airframe for the purposes of Article 3(3) of the Consolidated
Text;

(iv)
the Borrower has the power to dispose of the Airframe and each Engine for the
purposes of Article 10 of the Consolidated Text;

(v)
each Aircraft Mortgage is a security agreement and the security interest
constituted by such Aircraft Mortgage is effective to constitute a valid
international interest in favour of the Security Agent as creditor and chargee
over the Airframe and each Engine for the purposes of the Cape Town Convention;

(vi)
no international interests or prospective international interests have been
registered with the International Registry in relation to the Airframe or any
Engine, other than to the extent that the registrations of such international
interests or prospective international interests have been discharged on or
before the date hereof to the satisfaction of the Security Agent;

(vii)
no sale or prospective sale has been registered with the International Registry
in relation to the Airframe or any Engine, other than to the extent that such
registration relates to a sale or prospective sale of the Airframe or, as the
case may be, Engine that occurred prior to the sale of such aircraft object to
the Borrower;

(viii)
no non-consensual right or interest exists in relation to the Airframe or any
Engine which, under the laws of (i) the jurisdiction where the Borrower is
situated, or (ii) the State of registry of the Airframe, has priority over the
international interest constituted in respect of the Airframe or, as applicable,
the relevant Engine, in favour of the Security Agent as creditor and chargee
pursuant to the Aircraft Mortgage, by virtue of a declaration made by such
Borrower jurisdiction or by such State of registry in accordance with Article 52
of the Consolidated Text (including as incorporated into English law by
Regulation 18 of the Cape Town UK Regulations).

(d)
Borrower Cape Town Undertakings

The Borrower gives the following undertakings in favour of the Security Agent
for the duration of the Aircraft Security Period:
(i)
the Borrower shall cooperate with the Security Agent and will at the Borrower's
expense take all actions as may be reasonably requested of it, with respect to
effecting registration of any international interest of the Security Agent as
creditor and chargee, in respect of each of the Airframe and Engines and the
assignment of associated rights and transfer of related international interest
in favour of the Security Agent as assignee pursuant to the Security Assignment
in priority to all other registrable interests, and shall do all such acts and
execute all such documents as may be necessary to perfect and preserve such
priority filings and in order to receive the benefit of all rights, powers and
remedies permitted by the Consolidated Text;

(ii)
if an Engine is replaced by a replacement engine purchased in accordance with
clause 14.3 of the Lease, the Borrower and the Security Agent shall, on or prior
to title to the replacement engine being vested in the Borrower, take such steps
as shall be available to them under the terms of the Consolidated Text
(including as incorporated into English law by Regulation 17 of the Cape Town UK
Regulations) and as are necessary:

(A)
to constitute in favour of the Security Agent as a creditor and a chargee, an
international interest in the replacement engine, including (but not limited to)
entering into a supplemental aircraft mortgage with the Security Agent in
respect of such the replacement engine in substantially the form of each
Aircraft Mortgage in respect of the replaced Engine; and

(B)
to register such international interest in accordance with Chapter V of the
Consolidated Text (including as incorporated into English law by Regulation 17
of the Cape Town UK Regulations); and

(iii)
the Borrower shall procure that the Lessee shall, on the Utilisation Date or as
soon as practicable after the Utilisation Date, execute and deliver to the
Aviation Authority (being the registry authority for the purposes of the Cape
Town Convention) the IDERA in favour of the Security Agent.

11.1.13
Lessee Deregistration Power of Attorney

The Borrower shall not (without the Facility Agent's consent) exercise any
rights or otherwise act under the Lessee Deregistration Power of Attorney until
the end of the Aircraft Security Period.
11.1.14
Effective Time Notice

The Borrower shall not execute the Effective Time Notice without the Facility
Agent's prior consent.
11.2
Finance Party undertakings

11.2.1
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence relating to that
Lender or its Affiliates as is reasonably requested by the Facility Agent (for
itself) in order for the Facility Agent to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all Applicable Laws pursuant to the transactions contemplated in the Finance
Documents.

11.2.2
Each of the Finance Parties severally agrees that:

(a)
provided no Event of Default is continuing, it will not interfere with the quiet
use, possession and enjoyment of the Aircraft by the Borrower; and

(b)
provided no Event of Default or Termination Event is continuing, it will not
interfere with the quiet use, possession and enjoyment of the Aircraft by the
Lessee.

The exercise by any Finance Parties of their rights under the Relevant Documents
shall not constitute such interference.
12
Events of default and Total Loss Prepayment Event

12.1
Each of the events and circumstances set out in clause 12.1 is an Event of
Default.

12.1.1
Non-Payment

The Borrower, the Guarantor or the Lease Manager fails to pay any amount due
from it under any of its Party Documents in the currency and in the manner
stipulated on the due date, unless such amount is paid in the currency and in
the manner stipulated within 2 Business Days (in the case of any amount of
principal or interest) or 5 Business Days (in any other case) following the due
date.
12.1.2
Events of default with no grace period

(a)
The Borrower breaches any of its obligations under any of clauses 3.4
(Conditions subsequent), 11.1.2 (Amendments, etc.), 11.1.3 (Single purpose
covenant) and/or 11.1.5 (Negative pledge).

(b)
Other than pursuant to the Share Charge, the Guarantor creates (or consents to
the creation of) any Security over or with respect to the shares in the Borrower
or sells, transfers or otherwise disposes of any such shares.

12.1.3
Other Obligations

The Borrower, the Guarantor or the Lease Manager commits any breach of or omits
to observe any of the obligations or undertakings expressed to be assumed by it
under its Party Documents (other than as referred to elsewhere in this clause
12.1) and, in respect of any such breach or omission which is capable of remedy,
such action as the Facility Agent may require to remedy such default shall not
have been taken within thirty days (or such longer period as may be agreed by
the Facility Agent) of the earlier of (a) the Borrower, the Guarantor or the
Lease Manager becoming aware of such default and (b) the Facility Agent
notifying the Borrower, the Guarantor or the Lease Manager of such default and
of such required action.
12.1.4
Misrepresentations

Any representation made by the Borrower, the Guarantor or the Lease Manager in
any of its Party Documents or which is contained in any document or certificate
furnished under or in connection with its Party Documents proves to have been
incorrect in any respect on the date as of which it was made unless the
Borrower, the Guarantor or, as the case may be, the Lease Manager takes such
steps as the Facility Agent may require to correct such misrepresentation within
thirty days (or such longer period as may be agreed by the Facility Agent) of
the earlier of (a) the Borrower, the Guarantor or the Lease Manager becoming
aware of such misrepresentation and (b) being requested to do so.
12.1.5
Insolvency

(a)
The Borrower, the Guarantor or the Lease Manager is unable or admits inability
to pay its debts as they fall due, suspends making payments on any of its debts
or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its Indebtedness;

(b)
The value of the assets of the Borrower, the Guarantor or the Lease Manager is
less than its liabilities (taking into account contingent and prospective
liabilities); or

(c)
A moratorium is declared in respect of any Indebtedness of the Borrower, the
Guarantor or the Lease Manager,

provided that no Event of Default shall arise under this clause 12.1.5 in
relation to the insolvency of the Lease Manager if it is replaced within thirty
(30) days by a replacement lease manager acceptable to the Facility Agent to the
extent that there is no material adverse effect on the Finance Parties during
such thirty (30) day period.
12.1.6
Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step are taken in
relation to:
(a)
the suspension of payments, a moratorium of any indebtedness, bankruptcy,
liquidation, winding-up, administration, insolvency, examinership,
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) or dissolution of the Borrower, the Guarantor or the Lease Manager;

(b)
a composition, compromise, assignment or arrangement with any creditor of the
Borrower, the Guarantor or the Lease Manager;

(c)
the appointment of a liquidator, receiver, administrative receiver, examiner,
administrator, compulsory manager or other similar officer in respect of the
Borrower, the Guarantor or the Lease Manager or any of their respective assets;
or

(d)
enforcement of any Security over any assets of the Borrower, the Guarantor or
the Lease Manager,

or any analogous action, proceedings, procedure or step is taken in any
jurisdiction; provided that any Proceedings shall not constitute an Event of
Default if (i) they are taken by any party other than the Borrower, the
Guarantor or the Lease Manager or any of their respective shareholders,
directors or Affiliates and the Borrower, the Guarantor or the Lease Manager is
able to demonstrate to the reasonable satisfaction of the Facility Agent that
such Proceedings are being contested in good faith by the Borrower, the
Guarantor or, as the case may be, the Lease Manager or are frivolous or
vexatious and, in any event, such Proceedings are discharged, cancelled, stayed
on a permanent basis or dismissed within 7 days, or (ii) they are taken in
relation to the Lease Manager and the Lease Manager is replaced within thirty
(30) days by a replacement lease manager acceptable to the Facility Agent to the
extent that there is no material adverse effect on the Finance Parties during
such thirty (30) day period.
12.1.7
Creditors' process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of the Borrower, the Guarantor or the Lease Manager, provided
that no Event of Default shall arise under this clause 12.1.7 in relation to any
such expropriation, attachment, sequestration, distress or execution in respect
of any asset or assets of the Lease Manager if the Lease Manager is replaced
within thirty (30) days by a replacement lease manager acceptable to the
Facility Agent to the extent that there is no material adverse effect on the
Finance Parties during such thirty (30) day period.
12.1.8
Repudiation

The Borrower, the Guarantor or the Lease Manager repudiates any of its Party
Documents or evidences an intention to repudiate any of its Party Documents
(provided that no Event of Default shall arise under this clause 12.1.8 in
relation to a repudiation by the Lease Manager in its capacity as the Lease
Manager if it is replaced within thirty (30) days by a replacement lease manager
acceptable to the Facility Agent).
12.1.9
Cross-default

(a)
Subject to clause 10 (Remarketing period) of the Proceeds Deed (if applicable),
a Termination Event occurs and is continuing under the Lease.

(b)
A "Companion Aircraft Event of Default" occurs and is continuing under any
Companion Aircraft Relevant Document.

(c)
Subject to clause 10 (Remarketing period) of the Proceeds Deed (as such term is
defined in the Companion Aircraft Senior Loan Agreement) (if applicable), a
"Companion Aircraft Termination Event" occurs and is continuing under the
Companion Aircraft Lease Agreement.

12.1.10
Cessation of business

The Borrower, the Guarantor or the Lease Manager suspends or ceases or threatens
to suspend or cease to carry on its business; provided that no Event of Default
shall arise under this clause 12.1.10 in relation to the cessation of business
of the Lease Manager if it is replaced within thirty (30) days by a replacement
lease manager acceptable to the Facility Agent to the extent that there is no
material adverse effect on the Finance Parties during such thirty (30) day
period.
12.1.11
Post-Lease responsibility

During the Post-Lease Responsibility Period for the Aircraft, the Borrower
breaches any of its obligations in paragraphs 1, 2.2, 2.3, 2.4 and/or 4 of
Schedule 8. For the avoidance of doubt, any breach by the Borrower of its
obligations in any other paragraph of Schedule 8 shall be an Event of Default in
accordance with and subject to the provisions of clause 12.1.3.
12.2
Lenders' rights

12.2.1
On and at any time after the occurrence of an Event of Default which is
continuing, the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Borrower:

(a)
cancel any obligation to disburse the Total Facility Commitments not previously
disbursed, whereupon they shall immediately be cancelled; and/or

(b)
subject to clause 10 (Remarketing period) of the Proceeds Deed, (if applicable),
declare that the Loan, together with accrued interest, and all other amounts
accrued or outstanding under the Finance Documents shall be immediately due and
payable, whereupon they shall become immediately due and payable.

12.2.2
If at any time an Event of Default is continuing, all Proceeds obtained by the
Finance Parties shall be applied in accordance with the Proceeds Deed.

12.2.3
Notwithstanding any other provision of any Relevant Document, no Finance Party
shall have any obligation to pay to any Obligor any amount at any time at which
a Default is continuing.

12.3
Total Loss Prepayment Event

Notwithstanding any other provision of the Relevant Documents, if the Aircraft
suffers a Total Loss (a) the Borrower shall prepay the Loan on or before the
Total Loss Payment Date under the Lease and (b) all Total Aircraft Commitments
shall automatically be cancelled.
13
Indemnities

13.1
Currency indemnity

13.1.1
If any sum due from the Borrower under the Finance Documents (a Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the First Currency) in which that Sum is payable into another
currency (the Second Currency) for the purpose of:

(a)
making or filing a claim or proof against the Borrower; or

(b)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower shall as an independent obligation, within five Business Days of
written demand, indemnify each Indemnitee to whom that Sum is due against any
and all Losses arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.  Any amount due
from the Borrower under this Clause 13.1.1 shall be due as a separate debt and
shall not be affected by judgment being obtained for any other sums due under or
in respect of any Relevant Document.
13.1.2
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

13.2
Operational Indemnity

13.2.1
The Borrower shall from time to time within five Business Days of demand
indemnify each Indemnitee for all costs and expenses of or arising from the
matters referred to in paragraph (a) below and indemnify and hold harmless each
Indemnitee from and against all Losses:

(a)
relating to, or arising directly or indirectly in any manner or for any cause or
reason whatsoever out of the design, manufacture, testing, sale, purchase,
delivery, import, export, registration, ownership, possession, control, use,
operation, leasing pursuant to the Lease, sub-leasing, wet leasing, insurance,
maintenance, repair, refurbishment, condition, service, overhaul, modification,
change, alteration, loss, damage, removal, storage or re-delivery of, in or to
the Aircraft or any part thereof, or otherwise in connection with the Aircraft
or any part thereof, or relating to loss or destruction of or damage to any
property, or death or injury of, or other loss of whatsoever nature suffered by,
any person caused by, relating to, or arising from or out of (in each case
whether directly or indirectly) any of the above matters;

(b)
which may at any time be made or brought on the ground that any design, article
or material in the Aircraft or any part thereof or the operation or use thereof
constitutes an infringement of any patent or other intellectual property right;

(c)
which may at any time be incurred by such Indemnitee in preventing or attempting
to prevent the arrest, confiscation, seizure, taking in execution, impounding,
forfeiture or detention of the Aircraft or any part thereof, or in securing the
release of the Aircraft or any part thereof from any such occurrence;

(d)
representing costs, expenses or other amounts representing Losses which the
Borrower has agreed to pay and which shall be claimed from or paid by any
Indemnitee, and against any Losses incurred by any Indemnitee by reason of any
delay or failure of the Borrower to pay any such costs, expenses or other
amounts and/or which are otherwise sustained or incurred by such Indemnitee as a
consequence of any default by the Borrower in the due and punctual performance
of any of its obligations under any of the Relevant Documents; and/or

(e)
any Total Loss in relation to the Aircraft, the Airframe or any Engine or any
part of the Aircraft, the Airframe or any Engine.

13.2.2
The indemnities in clause 13.2.1 shall not extend to any Losses:

(a)
which represent ordinary and usual operating and overhead expenses of any
Finance Party suffering or incurring such Losses other than any such expense
caused directly or indirectly by the occurrence of a Default or Relevant Event;
or

(b)
suffered by an Indemnitee as a result of a breach by such Indemnitee of any of
its express obligations under any of the Relevant Documents to which it is a
party (not caused by the breach or misrepresentation of any other party to the
Relevant Documents under or in respect of the Relevant Documents or the gross
negligence or fraudulent or wilful misconduct of any such other party); or

(c)
to the extent that such Losses would not have arisen or been suffered or
incurred by any Indemnitee, but for the wilful misconduct or gross negligence on
the part of such Indemnitee; or

(d)
resulting out of or arising from any Taxes or a loss of Tax benefits or
increases in Tax liability (without prejudice to the Finance Parties' rights in
respect thereof under this Agreement or the Relevant Documents); or

(e)
which in accordance with the terms of any of the Relevant Documents the relevant
Finance Party has agreed to bear or which are expressed therein to be for the
relevant Finance Party's own account.

13.3
Miscellaneous Indemnities

The Borrower shall, within five Business Days' of written demand, indemnify each
Indemnitee against any and all Losses incurred by that Indemnitee as a result
of:
13.3.1
the occurrence or continuance of any Default or Relevant Event (including, for
the avoidance of doubt and without limitation, Losses incurred in relation to
any repossession, sale and/or re-lease of the Aircraft by the Security Agent or
in carrying out any work or modification required to put the Aircraft into a
condition acceptable to a purchaser or lessee or in storing, insuring and
maintaining the Aircraft following any repossession);

13.3.2
any person (other than an Indemnitee) bringing or seeking to bring a claim
against any Obligor with respect to any claim for breach by any Obligor of any
obligation under any Relevant Document;

13.3.3
a failure by any Obligor to pay any amount due under a Relevant Document on its
due date or to perform any other obligation under a Relevant Document when due;

13.3.4
in the case of a Lender, funding, or making arrangements to fund, its
participation in the Loan (including entering into any deposits, hedging
arrangements and swaps (internally and/or with third parties) to effect or
maintain all or any of its Contributions in the Loan) once requested by the
Borrower in a Utilisation Request but the Loan not being advanced (or being
advanced other than on the proposed Utilisation Date specified in the relevant
Utilisation Request) by reason of the operation of any one or more of the
provisions of this Agreement (other than by reason of default or negligence by
that Lender alone); or

13.3.5
in connection with the protection, preservation and enforcement of the Security
constituted by the Security Documents and/or the protection, preservation and
enforcement of the rights of any of the Indemnitees under the Relevant
Documents.

Notwithstanding the foregoing, the Borrower need not indemnify an Indemnitee
under this clause 13.3 to the extent that the relevant Losses (a) are caused
solely by the gross negligence or wilful misconduct of that Indemnitee or (b)
are attributable to a breach by that Indemnitee of its express obligations under
any of the Relevant Documents to which it is a party (not caused by a breach or
misrepresentation of any other party to such Relevant Documents under or in
respect of the Relevant Documents or the gross negligence or fraudulent or
wilful misconduct of any such other party) or (c) have already been indemnified
pursuant to another indemnity provision of this Agreement or any other Relevant
Document.
13.4
Indemnity to the Lenders' Representatives

The Borrower shall promptly indemnify each Lenders' Representative against any
and all Losses incurred by such Lenders' Representative (acting reasonably) as a
result of (a) investigating any event which it reasonably believes to be a
Default or a Relevant Event or (b) acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised.
13.5
The Borrower shall indemnify the Security Agent promptly upon receipt of a
written demand for any costs and expenses incurred by it in taking any action
required of it pursuant to either of clauses 3.5 (Assignment) and 9 (Further
Assurance) (or any equivalent provision) of the Security Assignment or either of
clause 7.1 (Release/Discharge of Mortgage Agreement) (or any equivalent
provision) of the Aircraft Mortgage.

14
Changes in circumstances; mitigation

14.1
Illegality and change in law

14.1.1
Without prejudice to clause 14.5, if:

(a)
at any time (i) there is an Applicable Law binding upon any Party or any Obligor
in the jurisdiction in which it is formed or has its principal office or
Facility Office or in which any action is required to be performed by it for the
purposes of this Agreement or any other Relevant Document which renders it
unlawful for that Party or Obligor to perform any of its obligations or to
exercise any of its rights, under this Agreement or any of the other Relevant
Documents or, in the case of any Lender, for that Lender to contribute to or
maintain or fund its Commitment and/or Contribution or any part of any of them,
including any unlawfulness or illegality giving rise to any economic or
financial sanctions administered or enforced by any Sanctions Authority or (ii)
a Party or the Lessee (or any Affiliate of a Party or the Lessee) receives
written notice or advice from a Sanctions Authority that penalties will be
imposed by a Sanctions Authority as a result of the Loan or any other business
or financial relationship with another Party or the Lessee (or any Affiliate of
any Party or the Lessee); or

(b)
by reason of any change in Applicable Law, the rights of the Finance Parties
under the Finance Documents are or will be materially and adversely affected; or

(c)
by reason of any change in Applicable Law, any Security Document shall cease to
constitute duly perfected and enforceable first priority Security in accordance
with the terms thereof over any of the relevant Collateral or Assigned Property,

the Facility Agent or, as the case may be, the Borrower shall forthwith notify
the other Parties and (prior to the Lease Termination Date) the Lessee thereof
and the Facility Agent shall be entitled by written notice (Notice) to the
Borrower and (prior to the Lease Termination Date) the Lessee either:
(i)
to cancel the Total Aircraft Commitments; or

(ii)
if such event occurs after the Utilisation Date, to require the Borrower to
prepay the Loan together with all interest accrued thereon and all other amounts
then due and owing under the terms of this Agreement,

in each such case on the Relevant Date.
14.1.2
In this clause 14.1, Relevant Date means the later of:

(a)
the date of the Notice; and

(b)
a future date specified in the Notice being prior to:

(i)
the date on which the unlawfulness referred to in clause 14.1.1(a) takes effect;
or

(ii)
the date on which the change in Applicable Law referred to in clauses 14.1.1(b)
or 14.1.1(c) takes effect.

14.2
Increased Costs

14.2.1
Subject to clause 14.4 (Exceptions) the Borrower shall, within five Business
Days of a demand by the Facility Agent, pay for the account of a Finance Party
the amount of any Increased Cost incurred by that Finance Party or any of its
Affiliates which:

(a)
arises as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any Applicable Law or (ii)
compliance with any Applicable Law made after this Agreement;

(b)
is a Basel 3 Increased Cost;

(c)
arises as a result of the implementation or application of or compliance with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or any law or
regulation made under, or connected with, that Act; and/or

(d)
arises as a result of the implementation or application of, or compliance with,
CRD IV or any law or regulation that implements or applies CRD IV.

14.2.2
In this Agreement Increased Costs means:

(a)
a reduction in the rate of return from the Facility or the Loan or on a Finance
Party's (or its Affiliate's) overall capital;

(b)
an additional or increased cost; or

(c)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations or the Loan under any
Finance Document.
14.3
Increased Cost claims

14.3.1
A Finance Party intending to make a claim pursuant to clause 14.2 (Increased
Costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify in writing the Borrower
and (prior to the Lease Termination Date) the Lessee.

14.3.2
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount and the calculation of its
Increased Costs.  The Facility Agent shall make such demand if the Borrower so
requests and promptly provide the Borrower with a copy of any certificate that
it receives.

14.4
Exceptions

14.4.1
Clause 14.2 (Increased Costs) does not apply to the extent any Increased Cost
is:

(a)
attributable to a Tax Deduction required by law to be made by the Borrower;

(b)
compensated for by clause 9.3 (Tax indemnity) (or would have been compensated
for under clause 9.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in clause 9.3.2 applied);

(c)
attributable to a breach by the relevant Finance Party of any of its express
obligations under any of the Relevant Documents to which it is a party (not
caused by the breach or misrepresentation of any other party to the Relevant
Documents under or in respect of the Relevant Documents or the gross negligence
or fraudulent or wilful misconduct of any such other party); or

(d)
attributable to the gross negligence or wilful breach by the relevant Finance
Party or its Affiliates of any Applicable Law; or

(e)
a Basel 2 Increased Cost, unless such Increased Cost is also the consequence of
the introduction of, or any change in, or in the interpretation, administration
or application of, any Applicable Law which is not a Basel 2 Regulation.

14.5
Mitigation

14.5.1
Each Finance Party shall, in consultation with the Borrower and (prior to the
Lease Termination Date) the Lessee (such consultation to be for a maximum period
of 45 days, or such lesser period as may be required by Applicable Law), take
such reasonable steps it can take to mitigate any circumstances which arise and
which would result in any amount becoming payable under or pursuant to, or
cancelled pursuant to, any of clause 9 (Tax gross-up and indemnities) and clause
14 (Changes in circumstances; mitigation) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

14.5.2
Clause 14.5.1 above does not in any way limit the obligations of the Obligors
under the Relevant Documents.

14.6
Limitation of liability

14.6.1
The Borrower shall indemnify each Finance Party for all Losses reasonably
incurred by that Party as a result of steps taken by it under clause
14.5 (Mitigation).

14.6.2
A Finance Party is not obliged to take any steps under clause 14.5 (Mitigation)
if, in the opinion of that Finance Party, to do so might be prejudicial to it.

14.6.3
No Finance Party has any liability for any failure to mitigate or reduce any
relevant liability pursuant to clause 14.5 (Mitigation).

14.7
Third Parties Act

The Lessee may rely on clauses 14.1 (Illegality and change in law),
14.3 (Increased Cost claims) and 14.5 (Mitigation) and may enforce their terms
under the Third Parties Act.
15
Limitation on recourse

Clause 3 (Limitation on recourse) of the Proceeds Deed applies to this
Agreement, mutatis mutandis, as if set out in full herein and as if references
to "this Deed" were references to this Agreement.
16
Assignment, transfers and lending offices

16.1
Benefit and burden

This Agreement shall be binding upon, and enure for the benefit of, the Parties.
16.2
No assignment by Borrower

The Borrower shall not assign or transfer all or any of its rights and/or
obligations under its Party Documents without the prior written consent of all
of the Lenders.
16.3
Assignments and transfers by the Lenders

Subject to this clause 16, a Lender (the Existing Lender) may:
16.3.1
assign any of its rights; or

16.3.2
transfer by novation any of its rights and obligations,

under the Relevant Documents to (i) if no Default has occurred and is
continuing, another bank or financial institution or to a trust, fund or other
entity which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets or (ii)
if an Event of Default has occurred and is continuing, to any person (in each
case, the "New Lender"). Any partial assignment or transfer shall be pro rata as
between all the Existing Lender's Commitments and/or Contributions in respect of
the Loan.
Any such assignment or transfer shall be (a) at the Borrower's cost if it is (i)
made pursuant to any mitigation provision of the Relevant Documents, (ii) made
while an Event of Default or a Termination Event is continuing or (iii) required
by any Applicable Law and (b) otherwise at no cost to the Borrower.
16.4
Conditions of assignment or transfer

16.4.1
Without prejudice to the provisions of clause 16.4.4, the consent of the
Borrower is not required for an assignment or transfer by an Existing Lender.

16.4.2
An assignment will only be effective on:

(a)
receipt by the Facility Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Facility Agent) that the New Lender will
assume the same obligations to the Borrower and the other Finance Parties as it
would have been under if it was an Original Lender; and

(b)
performance by the Facility Agent of all necessary "know your customer" or other
similar checks under all Applicable Laws in relation to such assignment to a New
Lender, the completion of which the Facility Agent shall promptly notify to the
Existing Lender and the New Lender.

16.4.3
A transfer will only be effective if the procedure set out in clause
16.7 (Procedure for transfer) is complied with.

16.4.4
If:

(a)
a Lender assigns or transfers any of its rights or obligations under the
Relevant Documents or changes its Facility Office; and

(b)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under clause 9 (Tax gross-up
and indemnities) or clause 14.2 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive (and the Borrower shall only be required to make) payment
under those clauses to the same extent as the Existing Lender or Lender acting
through its previous Facility Office would have been entitled (and the Borrower
would have been obliged to pay), had the assignment, transfer or change not
occurred.
16.4.5
Each New Lender, by executing the relevant Transfer Certificate, confirms, for
the avoidance of doubt, that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with the Relevant Documents on or
prior to the date on which the transfer or assignment becomes effective in
accordance with the Relevant Documents and that it is bound by that decision to
the same extent as the Existing Lender would have been had it remained a Lender.

16.5
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of USD 3,500.
16.6
Limitation of responsibility of Existing Lenders

16.6.1
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(a)
the legality, validity, effectiveness, adequacy or enforceability of the
Relevant Documents or any other documents;

(b)
the financial condition of the Obligors;

(c)
the performance and observance by the Obligors of their obligations under the
Relevant Documents or any other documents;

(d)
the application of any Basel 2 Regulation to the transactions contemplated by
the Relevant Documents; or

(e)
the accuracy of any statements (whether written or oral) made in or in
connection with any Relevant Document or any other document,

and any representations or warranties implied by any Applicable Law are
excluded.
16.6.2
Each New Lender confirms to the Existing Lender and the other Relevant Parties
that it:

(a)
has made (and shall continue to make) its own independent investigation and
assessment of:

(i)
the financial condition and affairs of the Obligors and their related entities
in connection with its participation in this Agreement; and

(ii)
the application of any relevant Basel 2 Regulation to the transactions
contemplated by the Relevant Documents,

and has not relied exclusively on any information provided to it by the Existing
Lender in connection with any Relevant Document; and
(b)
will continue to make its own independent appraisal of:

(i)
the creditworthiness of the Obligors and their related entities; and

(ii)
the application of any relevant Basel 2 Regulation to the transactions
contemplated by the Relevant Documents,

whilst any amount is or may be outstanding under the Relevant Documents or any
Commitment is in force.
16.6.3
Nothing in any Relevant Document obliges an Existing Lender to:

(a)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this clause 16; or

(b)
support any Losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under its Party
Documents or by reason of the application of any Basel 2 Regulation to the
transactions contemplated by the Relevant Documents or otherwise.

16.7
Procedure for transfer

16.7.1
Subject to the conditions set out in clause 16.4 (Conditions of assignment or
transfer) a transfer is effected in accordance with clause 16.7.4 when the
Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, subject to clause 16.7.2, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate.

16.7.2
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary "know your customer" or other similar checks
under all Applicable Laws relating to the transfer to such New Lender.

16.7.3
Each of the Lenders and the Borrower hereby appoint the Facility Agent to
execute on their behalf any Transfer Certificate delivered to it in accordance
with clause 16.7.1.

16.7.4
On the Transfer Date:

(a)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Relevant Documents
each of the Existing Lender and the Borrower shall be released from further
obligations towards one another under the Relevant Documents and their
respective rights against one another under the Relevant Documents shall be
cancelled (being the Discharged Rights and Obligations);

(b)
each of the New Lender and the Borrower shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as the Borrower and the New
Lender have assumed and/or acquired the same in place of the Borrower and the
Existing Lender;

(c)
the New Lender and other Finance Parties shall acquire the same rights and
assume the same obligations between themselves as they would have acquired and
assumed had the New Lender been an Original Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Existing Lender and the other Finance Parties shall each be released
from further obligations to each other under the Relevant Documents; and

(d)
the New Lender shall become a Party as a "Lender".

16.8
Copy of Transfer Certificate to Borrower

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate.
17
Role of the Facility Agent

17.1
Appointment of the Facility Agent

17.1.1
Each other Finance Party appoints the Facility Agent to act as its agent under
and in connection with the Relevant Documents.

17.1.2
Each other Finance Party authorises the Facility Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Facility Agent under or in connection
with the Relevant Documents together with any other incidental rights, powers,
authorities and discretions.

17.2
Duties of the Facility Agent

17.2.1
The Facility Agent's duties under and in relation to the Relevant Documents are
solely mechanical and administrative in nature.

17.2.2
The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent for that Party by any
other Party.

17.2.3
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

17.2.4
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

17.2.5
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent) under this Agreement it shall promptly notify the other Finance Parties.

17.2.6
Except as specifically provided in the Finance Documents, the Facility Agent has
no obligations of any kind to any other Party under or in connection with the
Relevant Documents (and no obligations shall be implied).

17.3
[Intentionally blank]

17.4
[Intentionally blank]

17.5
No fiduciary duties

Nothing in this Agreement constitutes the Facility Agent as a trustee or
fiduciary of any other person.  The Facility Agent shall not be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.
17.6
Business with the Obligors

The Facility Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any Obligor or any Aerocentury
Related Party.
17.7
Rights and discretions of the Facility Agent

17.7.1
The Facility Agent may rely on:

(a)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

(b)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

17.7.2
The Facility Agent may assume (unless it has received notice to the contrary in
its capacity as agent or, as the case may be, trustee for the Lenders) that:

(a)
no Default has occurred (unless it has actual knowledge of a Default arising
under clause 12.1.1 (Non-payment)); and

(b)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised.

17.7.3
The Facility Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other professional advisers or experts.

17.7.4
The Facility Agent may act in relation to the Relevant Documents through its
personnel and agents.

17.7.5
The Facility Agent may disclose to any other Party or Obligor any information it
reasonably believes it has received as agent under the Relevant Documents.

17.7.6
Notwithstanding any other provision of any Relevant Document to the contrary,
the Facility Agent is not obliged to do or omit to do anything if it would or
might in its reasonable opinion constitute a breach of any Applicable Law or a
breach of a fiduciary duty or duty of confidentiality.

17.8
Majority Lenders' instructions

17.8.1
Unless a contrary indication appears in a Finance Document, the Facility Agent
shall (a) exercise any right, power, authority or discretion vested in it under
the Relevant Documents in accordance with any instructions given to it by the
Majority Lenders (or, if so instructed by the Majority Lenders, refrain from
exercising any right, power, authority or discretion vested in it under the
Relevant Documents) and (b) not be liable for any act (or omission) if it acts
(or refrains from taking any action) in accordance with an instruction of the
Majority Lenders.

17.8.2
Unless a contrary indication appears in a Finance Document, any instructions
given to the Facility Agent by the Majority Lenders will be binding on all the
Finance Parties.

17.8.3
The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any Losses (together with any associated
VAT) which it may incur in complying with the instructions.

17.8.4
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Facility Agent may act (or refrain from taking action) as it
considers to be in the best interest of the Lenders.

17.8.5
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

17.9
Responsibility for documentation

The Facility Agent is not responsible:
17.9.1
for the adequacy, accuracy and/or completeness of any information (whether oral
or written) supplied by any Finance Party or any Obligor, any Aerocentury
Related Party or any other person given in or in connection with any Relevant
Document;

17.9.2
for the legality, validity, effectiveness, adequacy or enforceability of any
Relevant Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of or in connection with any Relevant Document;

17.9.3
for the application of any Basel 2 Regulation to the transactions contemplated
by the Relevant Documents; or

17.9.4
for any determination as to whether any information provided or to be provided
to any Finance Party is non public information the use of which may be regulated
or prohibited by any Applicable Law relating to insider dealing or otherwise.

17.10
Exclusion of liability

17.10.1
Without limiting clause 17.10.2, neither Lenders' Representative will be liable
for any action taken by it under or in connection with any Relevant Document,
unless directly caused by its gross negligence or wilful misconduct.

17.10.2
No Party (other than the relevant Lenders' Representative) may take any
proceedings against any officer, employee or agent of a Lenders' Representative
in respect of any claim it might have against such Lenders' Representative or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Relevant Document and any officer, employee or agent of the
Lenders' Representatives may rely on this clause subject to clause 1.4 (Third
Party Rights) and the provisions of the Third Parties Act.

17.10.3
The Lenders' Representatives will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Relevant
Documents to be paid by such Lenders' Representative if it has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
such Lenders' Representative for that purpose.

17.10.4
Nothing in this Agreement shall oblige the Lenders' Representatives to carry out
any "know your customer" or other checks in relation to any person on behalf of
any Lender and each Lender confirms to the Lenders' Representatives that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Lenders'
Representatives.

17.11
Lenders' indemnity to the Lenders' Representatives

Each Lender shall (in proportion to its share of the Total Facility Commitments
or, if the Total Facility Commitments are then zero, to its share of the total
Contributions) indemnify the Facility Agent, within three Business Days of
demand, against any Losses incurred by the Facility Agent (otherwise than by
reason of the Facility Agent's gross negligence or wilful misconduct) in acting
as Facility Agent under or in connection with the Relevant Documents (unless the
Facility Agent has been reimbursed by an Obligor pursuant to a Relevant
Document).
17.12
Resignation of the Facility Agent

17.12.1
The Facility Agent may resign and appoint one of its Affiliates as successor by
giving notice to the other Parties and (prior to the Lease Termination Date) the
Lessee.

17.12.2
Alternatively the Facility Agent may resign by giving notice to the other
Parties and (prior to the Lease Termination Date) the Lessee, in which case the
Majority Lenders (after consultation with the Borrower and (prior to the Lease
Termination Date) the Lessee) may appoint a successor Facility Agent.

17.12.3
If the Majority Lenders have not appointed a successor Facility Agent in
accordance with clause 17.12.2 within 30 days after notice of resignation was
given, the Facility Agent (after consultation with the Borrower and (prior to
the Lease Termination Date) the Lessee) may appoint a successor Facility Agent.

17.12.4
The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records, enter into such agreements
and make such filings and otherwise provide such assistance as the successor
Facility Agent may reasonably request for the purposes of performing its
functions as Facility Agent under the Relevant Documents.

17.12.5
The resignation notice of a Facility Agent shall only take effect upon the
appointment of a successor.

17.12.6
Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Relevant Documents but
shall remain entitled to the benefit of this clause 17. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

17.12.7
After consultation with the Borrower and (prior to the Lease Termination Date)
the Lessee, the Majority Lenders may, by notice to the Facility Agent, require
it to resign in accordance with clause 17.12.2. In this event, the Facility
Agent shall resign in accordance with clause 17.12.2.

17.13
Confidentiality

17.13.1
In acting as agent for the Finance Parties, the Facility Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

17.13.2
If information is received by another division or department of the Facility
Agent, it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.

17.14
Relationship with the Lenders

The Facility Agent may treat any person shown in its records as a Lender at the
opening of business (in the place of its principal office as notified to the
Finance Parties from time to time) as a Lender acting through its Facility
Office:
(a)
entitled to or liable for any payment due under any Relevant Document on that
day; and

(b)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Relevant Document made or
delivered on that day,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
17.15
Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Relevant Document, each Lender
confirms to the Facility Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Relevant Document including but
not limited to:
17.15.1
the financial condition, status and nature of each Obligor;

17.15.2
the legality, validity, effectiveness, adequacy or enforceability of any
Relevant Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Relevant
Document;

17.15.3
the application of any Basel 2 Regulation to the transactions contemplated by
the Relevant Documents;

17.15.4
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its assets or any other party or any of such other
party's assets under or in connection with any Relevant Document, the
transactions contemplated by the Relevant Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Relevant Document; and

17.15.5
the adequacy, accuracy and/or completeness of any information provided by the
Facility Agent, any Party or by any other person under or in connection with any
Relevant Document, the transactions contemplated by the Relevant Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Relevant Document.

17.16
Deduction from amounts payable by the Lenders' Representatives

If any Party owes an amount to either Lenders' Representative under the Relevant
Documents the Lenders' Representatives may, after giving notice to that Party,
deduct an amount not exceeding that amount from any payment to that Party which
either Lenders' Representative would otherwise be obliged to make under the
Relevant Documents and apply the amount deducted in or towards satisfaction of
the amount owed. For the purposes of the Relevant Documents that Party shall be
regarded as having received any amount so deducted.
18
Conduct of business by the Finance Parties

No provision of any Relevant Document will:
18.1
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

18.2
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

18.3
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

19
Sharing among the Finance Parties

19.1
Payments to Finance Parties

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with clause 20 (Payment mechanics) (a
Recovered Amount) and applies that amount to a payment due under the Relevant
Documents then:
19.1.1
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Facility Agent;

19.1.2
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by a Lenders' Representative and distributed
in accordance with clause 20 (Payment mechanics), without taking account of any
Tax which would be imposed on either Lenders' Representative in relation to the
receipt, recovery or distribution; and

19.1.3
the Recovering Finance Party shall, within three Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the Sharing Payment) equal
to such receipt or recovery less any amount which the Facility Agent determines
may be retained by the Recovering Finance Party as its share of any payment to
be made, in accordance with clause 20.4 (Partial payments).

19.2
Redistribution of payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the Sharing Finance Parties) in accordance with
clause 20.4 (Partial payments).
19.3
Recovering Finance Party's rights

On a distribution by the Facility Agent under clause 19.2 (Redistribution of
payments), of a payment received by a Recovering Finance Party from an Obligor,
as between the Borrower and the Recovering Finance Party, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by that Obligor.
19.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
19.4.1
each Sharing Finance Party shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Finance Party an amount equal
to the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the Redistributed Amount); and

19.4.2
as between the Borrower and each relevant Sharing Finance Party, an amount equal
to the relevant Redistributed Amount will be treated as not having been paid by
the Borrower.

19.5
Exceptions

19.5.1
This clause 19 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this clause, have a valid and
enforceable claim against the Borrower.

19.5.2
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(a)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(b)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

20
Payment mechanics

20.1
Payments to the Facility Agent

20.1.1
On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Facility Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Facility Agent as being customary at the time for settlement of transactions
in the relevant currency in the place of payment.

20.1.2
Payment shall be made to the Dollar Account or to such other account in the
principal financial centre of the country of the relevant currency (or, in
relation to Euro, in a principal financial centre in a Participating Member
State or London) with such bank as the Facility Agent specifies.

20.2
Distributions by the Lenders' Representatives

Each payment received by a Lenders' Representative under the Finance Documents
for another Party shall, subject to clause 20.3 (Clawback) be made available by
such Lenders' Representative as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to such Lenders' Representative by not less than five Business Days'
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to Euro, in the principal financial centre of a
Participating Member State or London).
20.3
Clawback

20.3.1
Where a sum is to be paid to the Facility Agent under the Relevant Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

20.3.2
If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.

20.4
Partial payments

20.4.1
If a Lenders' Representative receives a payment that is insufficient to
discharge all the amounts then due and payable by the Obligors under the
Relevant Documents, the relevant Lenders' Representative shall apply that
payment towards the obligations of the Obligors under the Relevant Documents in
the following order:

(a)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Lenders' Representatives under the Finance Documents;

(b)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

(c)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(d)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

20.4.2
The Facility Agent shall, if so directed by the Majority Lenders, vary the order
set out in clause 20.4.1(b) to 20.4.1(d).

20.4.3
Clauses 20.4.1 and 20.4.2 will override any appropriation made by an Obligor.

20.5
No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
20.6
Business Days

20.6.1
When any payment under any Relevant Document would otherwise be due on a day
which is not a Business Day, the due date for payment shall be extended to the
next following Business Day, unless such Business Day falls in the next calendar
month, in which case payment shall be made on the immediately preceding Business
Day.

20.6.2
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

20.7
Currency of account

20.7.1
Subject to clauses 20.7.3 to 20.7.5, the currency of account and payment for any
sum due from an Obligor under any Relevant Document is Dollars.

20.7.2
A repayment of the Loan or an Unpaid Sum or a part of the Loan or an Unpaid Sum
shall be made in the currency in which the Loan or relevant Unpaid Sum is
denominated.

20.7.3
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

20.7.4
Each payment in respect of Losses or Taxes shall be made in the currency in
which the Losses or Taxes are incurred.

20.7.5
Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

21
Set-off

A Finance Party may set off any matured obligation due from the Borrower under
the Relevant Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
22
Notices

Any communication to be made under or in connection with this Agreement shall be
made in accordance with clause 12 (Notices) of the Proceeds Deed, which shall
apply to this Agreement, mutatis mutandis, as if set out in full herein and as
if references to "this Deed" were references to this Agreement.
23
Calculations and certificates

23.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Relevant Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
23.2
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Relevant Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
23.3
Day count convention

23.3.1
Subject to clause 23.3.2, any interest, commission or fee accruing under a
Finance Document will accrue from day to day and is calculated on the basis of
the actual number of days elapsed and a year of 360 days.

23.3.2
Any interest accruing on the Loan will accrue from day to day and is calculated
on the basis of a year of 360 days consisting of 12 months of 30 days each.

24
Confidentiality

Clause 11.7 (Confidentiality) of the Proceeds Deed applies to this Agreement,
mutatis mutandis, as if set out in full herein and as if references to "this
Deed" were references to this Agreement.
25
Partial invalidity; remedies and waivers

25.1
If, at any time, any provision of the Relevant Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

25.2
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Relevant Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

26
Amendments and waivers

26.1
Required consents

26.1.1
Subject to clause 26.2 (Exceptions) any term of the Relevant Documents may be
amended or waived only with the consent of the Majority Lenders, the Borrower
and (prior to the Lease Termination Date) the Lessee and any such amendment or
waiver will be binding on all Parties.

26.1.2
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this clause.

26.2
Exceptions

26.2.1
An amendment or waiver that has the effect of changing or which relates to:

(a)
the definition of "Majority Lenders" in clause 1.1 (Definitions);

(b)
an extension to the date of payment of any amount under the Relevant Documents;

(c)
a reduction in the amount of any payment of principal, interest, fees or
commission payable;

(d)
an increase in or an extension of any Commitment;

(e)
a change in the currency in which any amount is payable under the Relevant
Documents;

(f)
any provision which expressly requires the consent of all the Lenders;

(g)
clause 2.3 (Finance Parties' rights and obligations), clause 16 (Assignment,
transfers and lending offices) or this clause 26; or

(h)
any Security Document,

shall not be made without the prior consent of all the Lenders.
26.2.2
An amendment or waiver which relates to the rights or obligations of the
Facility Agent or the Security Agent (each in their capacity as such) may not be
effected without the consent of the Facility Agent or the Security Agent
respectively.

26.3
Third Parties Act

The Lessee may rely on clause 26.1 (Required consents) of this Agreement and may
enforce its terms under the Third Parties Act.
27
Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
28
Governing law

This Agreement and any non-contractual obligations connected with it are
governed by English law.
29
Enforcement

29.1
Jurisdiction

29.1.1
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement or any non-contractual obligations
connected with this Agreement (including a dispute regarding the existence,
validity or termination of this Agreement) (a Dispute).

29.1.2
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

29.1.3
This clause 29.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by Applicable Law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

--------------------------------------------------------------------------------

Schedule 1
Lenders and their Commitments
(1)
(2)
(3)
Name
Facility Office and fax number
Commitment
   
($)
Export Development Canada
150 Slater Street
9,805,627.25
 
Ottawa, Canada K1A 1K3
   
Attention: Loans Services
   
Fax: +1 613 598-2514
   
and
   
Attention: Asset Management/Covenants Officer
   
Fax: +1 613 598-3186
 




--------------------------------------------------------------------------------

Schedule 2
Form of Utilisation Request
From: ACY SN 19002 LIMITED (the Borrower)
AIR NOSTRUM, LINEAS AEREAS DEL MEDITERRANEO, S.A. (the Lessee)
To: EXPORT DEVELOPMENT CANADA (as Facility Agent)
Dated: [  ]
Dear Sirs,
Loan agreement dated [  ] 2016 (the "Agreement") in respect of the one (1)
Bombardier CRJ 1000 aircraft with MSN 19002 (the "Aircraft"): the Borrower as
borrower
1
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2
The Borrower wishes to borrow the Loan relating to the Aircraft on the following
terms:

(a)
Proposed Utilisation Date: [ ]

(b)
Amount: USD______________

3
We confirm that:

(a)
the Purchase Price for the Aircraft is USD [ ]; and

(b)
we shall indemnify the Finance Parties in respect of any Losses (including
Make-Whole Amount) suffered or incurred if, for any reason, utilisation does not
take place on such date or at all.

4
The proceeds of the Loan should be applied in accordance with the provisions of
the Payment Direction Deed.

5
This Utilisation Request is irrevocable.

6
The Lessee confirms that (a) the representations and warranties made by it under
clause 2 of the Lease remain correct and no Relevant Event has occurred at the
date of this Utilisation Request; (b) since 31 December 2014 there has been no
material adverse change in (i) the financial condition, financial results,
business, operations or prospects of the Lessee or (ii) the Lessee's ability to
perform its obligations under any of its Party Documents; and (c) no Total Loss
of, or Major Damage to, the Aircraft or any part thereof has occurred.

7
The Borrower confirms that the representations and warranties made by it under
clause 10 of the Agreement remain correct and that no Default (not caused by a
Relevant Event) has occurred at the date of this Utilisation Request.

8
The Lessee confirms its agreement to this Utilisation Request.

   
authorised signatory for
authorised signatory for
ACY SN 19002 Limited
AIR NOSTRUM, LINEAS AEREAS DEL MEDITERRANEO, S.A.

--------------------------------------------------------------------------------

Schedule 3 
Conditions Precedent and Conditions Subsequent
Part A – Documents and evidence required as conditions precedent
1
Copies, certified by an officer of the Borrower, the Guarantor or the Lease
Manager (as applicable) to be a true, complete and up-to-date copy, of the
Borrower's, the Guarantor's and the Lease Manager's constituent documents.

2
Copies, certified by an officer of the Borrower, the Guarantor or the Lease
Manager (as applicable) to be a true copy, and as being in full force and effect
and not amended or rescinded, of resolutions of the Borrower's, the Guarantor's
and the Lease Manager's board of directors:

(a)
approving the transactions contemplated by the Relevant Documents; and

(b)
authorising a person or persons to sign and deliver on its behalf its respective
Party Documents and any notices or other documents to be given pursuant thereto.

3
Specimen signatures, authenticated by an officer of the relevant party, of each
of the authorised signatories referred to in paragraph 2(b) of this Schedule 3.

4
A copy, certified as a true copy by an officer of the Borrower, the Guarantor or
the Lease Manager (as applicable) of all Authorisations (if any) required by the
Borrower, the Guarantor or the Lease Manager to authorise the execution,
delivery and the performance of its respective Party Documents and the
performance by it of its obligations under the same (or, as applicable, a
certificate from each such person stating that no such Authorisation is
required).

5
An original of each of the following Relevant Documents, duly executed by the
parties thereto:

(a)
this Agreement;

(b)
the Payment Direction Deed;

(c)
the Proceeds Deed;

(d)
the Guarantee;

(e)
the Share Charge (together with all ancillary documents required to be delivered
to the Security Agent thereunder on or before the first drawdown hereunder
(including the original share certificate);

(f)
the Lease Management Agreement; and

(g) the Sale Agreement.
6
A copy, certified as a true copy by an authorised officer of the Borrower, the
Guarantor or the Lease Manager (as applicable), of a letter from its agent for
receipt of service of process referred to in any Relevant Documents accepting
its appointment.

7
A copy, certified as a true copy by an authorised officer of the Borrower, the
Guarantor or the Lease Manager (as applicable), of a letter from its agent for
receipt of service of process required by any of its Party Documents (to the
extent not already covered by the letter provided pursuant to paragraph 6 above)
relating to the Aircraft accepting its appointment.

8
The written agreement of the Obligors to any replacement of Schedule 4 referred
to in clause 5.5.

9
The original Bill of Sale for the Aircraft.

10
Originals of all historic bills of sale for the Aircraft.

11
An original of each Security Document (in the case of the Lessee Deregistration
Power of Attorney and the Lessor Deregistration Power of Attorney, duly
notarised and apostilled), the Lease, the Deed of Novation and Restatement, the
Effective Time Notice and each other Relevant Document relating to the Loan or
Aircraft and not provided under paragraph 5 above or this paragraph 11 (and all
documents required by any such document to be delivered to the Finance Parties
by the Utilisation Date for the Loan), duly executed by each party thereto.

12
Evidence satisfactory to the Facility Agent that all of the conditions precedent
under each of the other Relevant Documents shall have been satisfied or waived
in accordance with the terms thereof.

13
Evidence that (a) all Authorisations necessary for any matter or thing
contemplated by the Relevant Documents and for the legality, validity,
enforceability, admissibility in evidence and effectiveness of the Relevant
Documents have been obtained or effected on an unconditional basis and remain in
full force and effect (or, in the case of effecting of any registrations and
filings, that arrangements satisfactory to the Facility Agent have been made for
effecting the same simultaneously with, or within any applicable time limit
after, the relevant Delivery) and (b) all registration, notarial, consular and
translation fees (if any) due and payable in any applicable jurisdiction in
connection with any Relevant Document have been duly paid in full.

14
Legal opinions in form and substance satisfactory to the Facility Agent from:

(a)
Clifford Chance LLP, English legal advisers to the Facility Agent;

(b)
Berwin Leighton Paisner LLP, English legal advisers to the Borrower;

(c)
in-house counsel to the Guarantor;

(d)
Aeroiuris, legal advisers to the Lessee;

(e)
Clifford Chance New York LLP, New York legal advisers to the Facility Agent;

(f)
in-house counsel to the Manufacturer; and

(g)
in-house counsel to the Engine Manufacturer.

15
A tax opinion from KPMG Abogados in respect of Spanish tax matters.

16
An insurance opinion from the Facility Agent's insurance adviser.

17
Confirmation from Aviacion that (i) all conditions precedent to the
effectiveness of the Sale Agreement have either been waived or satisfied to its
satisfaction and (ii) it has received an amount in respect of the Purchase Price
for the Aircraft such that, on receipt of the Loan from the Facility Agent (on
behalf of the Borrower), Aviacion will have received the Purchase Price in full
and will transfer title to the Aircraft to the Borrower.

18
Evidence that the Borrower is in funds to the extent necessary to make the
partial payment of the Purchase Price pursuant to clause 3(b) of the Sale
Agreement.

19
Evidence that the Borrower is in funds to the extent necessary to make the
payments detailed in clauses 8.2 and 8.3 of the Sale Agreement, and that such
payments are made.

20
A copy of the run-off liability insurance certificate required pursuant to
clause 5.2 of the Deed of Novation and Restatement.

21
A certificate of an authorised signatory of the Guarantor certifying that it has
not issued a "warning notice" or "restrictions notice" (in each case as defined
in paragraph 1(2) of Schedule 1B of Part 21A of the Companies Act 2006) in
respect of any of the Borrower's shares.

22
A certificate of an authorised signatory of the Borrower certifying that it has
not received a "warning notice" or "restrictions notice" (in each case as
defined in paragraph 1(2) of Schedule 1B of Part 21A of the Companies Act 2006)
in respect of any of its shares.

23
A certified true copy of the register of members of the Borrower.

24
Such other documents and evidence as the Facility Agent may reasonably require.

--------------------------------------------------------------------------------



Part B – Conditions Subsequent
Following the Utilisation Date the Facility Agent shall have received the
following documents and evidence in form and substance satisfactory to it:

1. Evidence that replacement fireproof plates are installed on the Airframe and
Engines in accordance with clause 14.1.9 of the Lease within sixty (60) days
following the Utilisation Date.

2. Evidence that the IDERA has been filed with the Aviation Authority as soon as
practicable following the Utilisation Date and in any event within sixty (60)
days following the Utilisation Date.

3. Evidence that the UCC-1 financing statement in respect of (a) the New York
law Aircraft Mortgage naming the relevant Borrower as debtor and the Security
Trustee as secured party in respect of the New York law Aircraft Mortgage has
been filed with the Recorder of Deeds for the District of Colombia, and (b) the
Share Charge naming the Guarantor as debtor and the Security Trustee as secured
party has been filed in the State of Delaware, in each case within ten (10)
Business Days of the Utilisation Date.

4. Evidence that the relevant documents required for the updated certificate of
registration to be issued have been filed with the Aviation Authority as soon as
reasonably practicable (and in any event no later than 25 days) following the
Utilisation Date, and a copy of the updated certificate of registration issued
by the Aviation Authority in respect of the Aircraft as soon as practicable but
no later than 120 days following the Utilisation Date.

5. Evidence that the Security Assignment and each Aircraft Mortgage has been
registered with the United Kingdom Companies House by no later than twenty one
(21) days following the Utilisation Date.

6. Evidence that each of the Bill of Sale and the Deed of Novation and
Restatement has been registered with the MPR and the AMR as soon as practicable
and in any event no later than 120 days following the Utilisation Date.

7. Evidence that the Unique Authorisation Codes for the Airframe and the Engines
have been obtained from the MPR as soon as practicable and in any event no later
than three (3) Business Days following the Utilisation Date.

8. Evidence that each of the following registrations has been duly made with the
International Registry in the following order as soon as practicable and in any
event no later than four (4) Business Days following the Utilisation Date; and
no other registration has been made at the International Registry against the
relevant Airframe or any relevant Engine:

(a) first, in connection with each Aircraft Mortgage, in respect of the relevant
international interest in relation to the Airframe and each Engine, with the
Borrower as "debtor" and the Security Agent as "creditor'';

(b) secondly, in connection with the Lease, in respect of the relevant
international interest in relation to the Airframe and each Engine, with the
Lessee as "debtor" and the Borrower as "creditor'';

(c) thirdly, in connection with the Security Assignment, in respect the relevant
assignment of associated rights and transfer of related international interest
in relation to the Airframe and each Engine, with the Borrower as "assignor" and
the Security Agent as "assignee; and

(d) fourth, in connection with the Bill of Sale, a contract of sale interest in
relation to the Airframe and each Engine, with the Borrower as "buyer" and
Aviacion as "seller".

9 Legal opinion from Gómez-Acebo & Pombo Abogados, S.L.P., as to the
applicability of the Cape Town Convention and the due registration and priority
of such international interests, to be provided as soon as practicable after the
registrations with the International Registry pursuant to paragraph 8 above.
















--------------------------------------------------------------------------------

Schedule 4
Payments


 (1)
(2)
(3)
(4)
Repayment Dates
Repayment instalment
(USD)
Interest
(USD)
Loan
(USD)
Sep 17, 2016
493,163.35
111,637.07
9,312,463.90
Dec 17, 2016
499,930.43
104,869.98
8,812,533.47
Mar 17, 2017
506,650.82
98,149.59
8,305,882.65
Jun 17, 2017
510,237.94
94,562.47
7,795,644.71
Sep 17, 2017
516,047.00
88,753.41
7,279,597.71
Dec 17, 2017
522,823.04
81,977.37
6,756,774.67
Mar 17, 2018
529,546.84
75,253.58
6,227,227.83
Jun 17, 2018
533,903.43
70,896.99
5,693,324.40
Sep 17, 2018
539,981.92
64,818.50
5,153,342.48
Dec 17, 2018
546,767.34
58,033.08
4,606,575.14
Mar 17, 2019
553,494.68
51,305.73
4,053,080.46
Jun 17, 2019
558,656.09
46,144.32
3,494,424.37
Sep 17, 2019
565,016.39
39,784.02
2,929,407.98
Dec 17, 2019
571,811.62
32,988.80
2,357,596.36
Mar 17, 2020
578,250.93
26,549.48
1,779,345.43
Jun 17, 2020
584,542.57
20,257.85
1,194,802.86
Sep 17, 2020
591,197.58
13,602.83
603,605.28
Oct 3, 2020
603,605.28
1,195.14
0.00




--------------------------------------------------------------------------------

Schedule 5
Aircraft
(1)
(2)
(3)
(4)
MSN
Registration Mark
Assumed Utilisation Date
Assumed Utilisation Amount (USD)
19002
EC-LJR
17 June 2016
9,805,627.25




--------------------------------------------------------------------------------

Schedule 6
Form of Transfer Certificate

To: [ ] as Facility Agent

From: [The Existing Lender] (the Existing Lender) and [The New Lender] (the New
Lender)

Dated: [ ]

Loan agreement dated [ ] 2016 (the Agreement): ACY SN 19002 Limited as Borrower
1
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

2
We refer to clause 16.7 (Procedure for transfer):

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with clause
16.7 (Procedure for transfer).

(b)
The proposed Transfer Date is [ ].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 12 (Notices) of the Proceeds Deed are
set out in the Schedule.

3
The New Lender (a) expressly acknowledges the limitations on the Existing
Lender's and the Borrower's respective obligations set out in, respectively,
clauses 16.6.3 and 16.4.4 of the Agreement and (b) confirms that the New Lender
(i) is [not] a [Qualifying Lender] and (ii) will notify the Borrower if the New
Lender becomes aware that it ceases to be a [Qualifying Lender] (provided that
any failure to provide any such notification shall be without prejudice to the
rights and obligations of any party).

4
The New Lender irrevocably appoints (a) the Facility Agent as its agent for the
purposes of the Agreement and the other Relevant Documents, on the terms and
conditions set out in clause 17.1 and the other terms of the Agreement and (b)
the Security Agent to act as its trustee under and in connection with the
Agreement and other Relevant Documents, on the terms and conditions set out in
clause 5.1 and the other terms of the Proceeds Deed.

5
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

6
This Transfer Certificate and any non-contractual obligations connected with it
are governed by English law.




--------------------------------------------------------------------------------



The Schedule
Commitment/rights and obligations to be transferred
[insert [ ] of Existing Lender's contribution to the transferred and any other
relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]
[New Lender]
By:
By:



This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [ ].
[Facility Agent] (on behalf of itself, the Borrower and the other Finance
Parties)
By:

--------------------------------------------------------------------------------

Schedule 7
Form of Lessor Deregistration Power of Attorney


 
PODER DE CANCELACIÓN DE MATRICULA
 
 
En [●], a [●] de [●] de 2016.
Ante mi, [ ], Notario de [ ],
 
 
COMPARECE
 
D./D.ª [●insert the complete name of the individual appearing before the
Notary], mayor de edad, de nacionalidad [●insert nationality], con domicilio
profesional en [●insert place of business] y [●pasaporte/documento nacional de
identidad] en vigor número [●insert the relevant number]
 
INTERVIENE
 
En nombre y representación de [●] (la "Sociedad"), una sociedad debidamente
constituida y en vigor con arreglo a las leyes de [Inglaterra y Gales] e
inscrita en el Registro de Sociedades de Inglaterra y Gales con número [●].
 
 
Actúa en su condición de en su calidad de representante legal de la Sociedad en
virtud de [●] [●describe the document of title and particulars of registration
where appropriate].
 
 
DICE Y OTORGA
 
Que otorga un poder especial e irrevocable a favor de Export Development Canada
con domicilio en 150 Slater Street, Ottawa, Canada K1A 1K3 (el "Acreedor"), para
que mediante sus apoderados y representantes legales pueda ejercitar
cualesquiera de las siguientes facultades en nombre y representación de la
Sociedad en relación con la aeronave Bombardier CRJ‑1000 con número de serie de
fabricante [●] y matrícula [●] (la "Aeronave") arrendada a Air Nostrum, Líneas
Aéreas del Mediterráneo, S.A. a través de un contrato de arrendamiento operativo
(el "Contrato de Arrendamiento Operativo") con fecha [●]:
(a) Realizar cuantas actuaciones resulten necesarias, para que el Acreedor pueda
tomar la posesión, control y uso de la Aeronave y cancelar el registro de la
Aeronave llevado a cabo en el Registro de Matricula de Aeronaves (AMR) y/o en el
Registro de Bienes Muebles o cualquier otro, en su caso.
 
(b) Llevar a cabo cuantos actos sean necesarios o convenientes en relación con
el uso, operación y mantenimiento y posesión (incluyendo, sin carácter
exhaustivo, la posesión y cancelación de cada inscripción en el Registro de
Matrícula de Aeronaves (AMR) y, en su caso, en el Registro de Bienes Muebles) en
relación con la devolución de la Aeronave, junto con los motores, equipamientos,
registros y otros documentos relacionados con la Aeronave requeridos para
abandonar la jurisdicción y territorio en el cual la aeronave esté situada.
 
(c) Realizar cuantas actuaciones (incluyendo la presentación de instancias y
solicitudes y la liquidación de impuestos y tasas) y tomar cuantas medidas sean
convenientes o necesarias en el ejercicio de las facultades otorgadas,
incluyendo la facultad de representar a la Sociedad ante la Agencia Estatal de
Seguridad Aérea en España, o ante cualquier entidad, agencia, ministerio u
organismo público español o tribunal y en la medida necesaria para obtener el
control de la Aeronave para poder llevar a cabo la exportación de la misma desde
España, así como para realizar la cancelación del registro de la Aeronave en
cualquier ministerio, departamento, agencia u organismo gubernamental de España
o en cualquier otro estado que pueda tener jurisdicción sobre la Aeronave.
 
(d) Realizar en nombre y representación de la Sociedad cuantos actos sean
necesarios y suscribir cuantos documentos deba suscribir la Sociedad para que,
en caso de pérdida total de la Aeronave, ya sea real o declarada, el Acreedor
pueda recibir del seguro la indemnización por la Aeronave correspondiente al
valor acordado determinado en el Contrato de Arrendamiento Operativo y reflejado
en las pólizas de seguros. Las facultades anteriores incluyen, sin carácter
exhaustivo, la firma del modelo de documentos de pago/liberación que las
agencias de seguros utilizan en casos de pérdida total.
 
(e) Realizar cuantas declaraciones y actuaciones y suscribir cuantos documentos
públicos o privados puedan ser convenientes o necesarios para el ejercicio de
las facultades conferidas en este poder.
 
(f) Ordenar a los empleados de Air Nostrum, Líneas Aéreas del Mediterráneo, S.A.
que entreguen la posesión de la Aeronave en cualquier jurisdicción que se
encuentre, incluso fortuitamente, reclamándoles, si fuera necesario, su entrega
con el apoyo de la autoridad local correspondiente, incluyendo a las autoridades
aeroportuarias, policía local y cualquier otra entidad, e incluso pudiendo dar
instrucciones a los pilotos e interrumpiendo cualquier vuelo que pueda estar
realizándose o a punto de realizarse, siempre que (i) dicha instrucción no
afecte a la seguridad e integridad de dichos empleados, la tripulación o los
pasajeros de la Aeronave, y (ii) no se infrinja ninguna ley aplicable.
 
(g) Delegar o sustituir a favor de una o más personas, total o parcialmente, las
facultades conferidas en el presente poder.
 
La Sociedad indemnizará al Acreedor y a cualquiera de sus apoderados y
representantes legales de todos los costes, reclamaciones, gastos y
responsabilidades, cualquiera que fuera la forma en que se hubieran producido,
resultantes del ejercicio lícito de las facultades aquí otorgadas, salvo que las
anteriores reclamaciones, gastos y responsabilidades sean consecuencia de
negligencia grave o dolo del Acreedor o de cualquiera de sus apoderados y
representantes legales.
 
En ausencia de negligencia grave o dolo del Acreedor o de sus apoderados y
representantes legales en el ejercicio de las facultades aquí otorgadas, la
Sociedad se compromete a ratificar y confirmar cualesquiera actuaciones
realizadas lícitamente por el Acreedor o cualquiera de sus apoderados y
representantes legales en el ejercicio de las facultades otorgadas al mismo en
virtud del presente poder.
 
Las facultades otorgadas han de ser interpretadas en su más amplio sentido, con
el objeto de permitir la obtención del fin para el que han sido conferidas e
incluirán en todo caso la facultad de autocontratación.
 
El presente poder será irrevocable y no podrá ser modificado o limitado de forma
alguna sin el consentimiento del Acreedor.
 
El carácter irrevocable que se otorga al presente poder obedece a la relación
subyacente existente entre el poderdante y el apoderado y el mismo ha sido
otorgado en interés del apoderado
 
DEREGISTRATION POWER OF ATTORNEY
 
 
In [●], on [●] [●] 2016
 
Before me [●] Notary Public of [●],
 
 
APPEARS
 
Mr/Ms [●insert the complete name of the individual appearing before the Notary],
of full age, a [●insert the nationality] national, with place of business at
[●insert professional address], holder of current [●passport number / national
identity card number] [●insert the relevant number]
 
ACTS
 
In name and on behalf of ACY SN 19002 Limited (the "Company"), a a company duly
incorporated and existing under laws of England and Wales, with its registered
office at 16 Old Bailey, London EC4M 7EG, England and registered with the
Companies House with registration number 10290248.
 
 
 
He/she acts in his/her capacity as legal representative of the Company by virtue
of [●] [●describe the document of title and particulars of registration where
appropriate].
 
 
GRANTS
 
The Company grants hereby an irrevocable power of attorney in favor of Export
Development Canada, with registered office at 150 Slater Street, Ottawa, Canada
K1A 1K3 (the "Secured Creditor") so that through its attorneys and legal
representatives, may carry out in the name and on behalf of the Company any of
the following powers in relation to the aircraft Bombardier CRJ‑1000, with
manufacturer serial number 19002 and registration number [●] (the "Aircraft")
leased to Air Nostrum, Líneas Aéreas del Mediterráneo, S.A. by means an
operational lease agreement (the "Operational Lease Agreement") dated on [●]:
(a) Carry out any necessary actions in order for the Secured Creditor to take
possession, control and use of the Aircraft and cancel the registry of the
Aircraft carried out with the Aircraft Matriculation Registry (AMR) and/or the
Movable Property Registry or any other, if any.
 
 
(b) Carry out any necessary or convenient measures in relation with the use,
operation and maintenance and possession (including but not limited, the
possession and cancelation of each registration at the Aircraft Matriculation
Registry (AMR), and if applicable, at the Movable Property Registry) in relation
with the redelivery of the Aircraft, together with the engines, equipment,
registries and other documents related to the Aircraft required to leave the
jurisdiction and territory where the Aircraft is located.
 
 
(c) Carry out any actions and take any measures that may be convenient or
necessary (including the submission of any filing and applications and the
payment of taxes and duty) to exercise of the powers granted hereby, including
to act in name and on behalf of the Company before the Agencia Estatal de
Seguridad Aérea in Spain, or any other entity, agency, ministry, Spanish public
corporation or court, provided that it is necessary to obtain the control over
the Aircraft in order to make possible the exportation of the Aircraft from
Spain, as well as cancel any registration related to the Aircraft in any
ministry, department, agency or government agency in Spain or in any other State
that could have jurisdiction over the Aircraft.
 
 
 
(d) Carry out in name and on behalf of the Company, any actions that may be
necessary and execute any documents that may be necessary, in case of actual or
declared total loss of the Aircraft, in order pay or deliver to the Secured
Creditor any compensation insurance for the Aircraft for agreed value under the
Lease Agreement and included in the insurance policies. The abovementioned
powers include, without limitation, the signature of the template form of
payment/release that the insurance agencies use in case of total loss.
 
 
 
 
(e) Make any statement or declarations carry out any action and execute any,
public or private, documents that may be necessary or convenient to the exercise
of the powers granted herby.
 
 
(f) Order Air Nostrum, Líneas Aéreas del Mediterráneo, S.A employees to deliver
the possession of the Aircraft in any jurisdiction where it is located, even
incidentally; requesting, if it is necessary, its deliver with the support of
the relevant local authority, including the airport authorities, local police
and any other entity, being possible even give instructions to the pilots and
interrupting any flight that is being made or that it is going to be made, as
long as: (i) such instruction does not affect the integrity and security of the
referred employees, the crew or the passengers of the Aircraft, and (ii) any
applicable law is not violated
 
 
 
 
(g) Delegate or substitute in favour of one ore more persons, partially or
totally, the powers granted at this power of attorney.
 
 
The Company undertakes to indemnify the Secured Creditor and any of its
attorneys or representatives for all the costs, claims, expenses and liabilities
incurred in connection with the exercise of the powers granted hereby, except if
those claims, cots and liabilities are consequence of gross negligence or
willful misconduct of the Security Agent or of any of its attorneys or legal
representatives.
 
 
 
In the absence of gross negligence or willful misconduct of the Secured Creditor
or its attorneys or legal representatives in the exercise of the power granted
hereby, the Company undertakes to ratify and confirm any action legally
performed by the Secured Creditor or any of its attorneys and legal
representatives in the exercise of the powers granted by virtue of the this
power of attorney.
 
The powers granted hereby will be interpreted in their broadest sense, in order
to achieve the purposes for which they have been granted and they will include
in every case, the faculty of self-contracting
 
This power of attorney is irrevocable and it could not be amended or limited in
any way, without the prior consent of the Secured Creditor.
 
The irrevocable nature given to the present power of attorney is due to the
underlying relationship existing between the grantor and the attorney, and it
has being granted in interest of the attorney.
 
 
 

SELLO del NOTARIO
SEAL of the NOTARY




___________________________________________




Firma del COMPARECIENTE
Signature of the APPEARER






___________________________________________


Firma del NOTARIO
Signature of the NOTARY






___________________________________________

--------------------------------------------------------------------------------





CERTIFICACIÓN NOTARIAL
 
NOTARIAL CERTIFICATE
 
Yo, [●insert the notary's name], notario público con domicilio y en ejercicio en
la ciudad de [●insert city where the power is being given] y debidamente
facultado con arreglo a la legislación de [Inglaterra y Gales] para autorizar
todo tipo de documentos públicos y privados que hayan de surtir efecto en países
extranjeros, por la presente certifico y doy fe de lo siguiente:
I, [●insert the notary's name], Notary with abode and occupation in the city of
[●insert city where the power is being given], who has been duly sworn and
admitted under the laws of [England and Wales] to authenticate all manner of
public and private documents that are to take effect abroad. I hereby certify
and attest to the following:
 
― Que [●insert details of the Company] es una sociedad debidamente constituida y
en vigor con arreglo a las leyes de [Inglaterra y Gales] e inscrita en el
Registro de Sociedades de Inglaterra y Gales con número [●].
― That ACY SN 19002 Limited is a company duly incorporated and existing under
laws of England and Wales, with its registered office at 16 Old Bailey, London
EC4M 7EG, England and registered with the Companies House with registration
number 10290248.
 
― Que la firma en este poder de D./D.ª [●insert appearer's name], a quien
identifico, es auténtica.
― That the signature on this Power of Attorney is that of Mr/Ms [●insert the
appearer's name], which I identify and deem to be genuine.
 
― Que el firmante del poder, D./D.ª  [●insert the appearer's name and personal
particulars], en su calidad de representante legal en virtud de [●describe the
document of title and particulars of registration where appropriate], posee la
capacidad legal necesaria para otorgar el presente poder.
― That the signatory of this Power of Attorney, Mr/Ms.[●insert the appearer's
name and personal particulars], in the capacity of legal representative by
virtue of [●describe the document of title and particulars of registration where
appropriate], has the necessary authority to execute this Power of Attorney.
 
― Que en el otorgamiento de este poder se han observado todas las formas y
solemnidades exigidas para esta clase de documento por la legislación vigente en
[Inglaterra y Gales], lugar del otorgamiento.
 
― That in the execution of this Power of Attorney all the formalities and
solemnities necessary for this type of document, under the current laws of
England and Wales, have been duly observed.
 
EN FE Y TESTIMONIO DE LO CUAL expido el presente, que firmo y sello el día
[●insert date: day, month, year] en [●insert the city where the power is being
given].
IN WITNESS WHEREOF I hereby issue this document, signing it and affixing my seal
of office hereto in [●insert the city where the power is being given], on
[●insert date: day, month, year].
 
 
Firma del NOTARIO
Signature of the NOTARY
 
 
 
 
___________________________________________



APOSTILLE OF THE HAGUE CONVENTION OF 5 OCTOBER 1961



--------------------------------------------------------------------------------



Schedule 8
Covenants during Post-Lease Responsibility Period
1
Registration

The Borrower will take such steps as the Security Agent shall reasonably direct
to de-register the Aircraft from the State of Registration and to re-register it
in such country as the Security Agent shall reasonably agree. If requested by
the Security Agent (acting reasonably), the Borrower shall at its own cost grant
and perfect a replacement or additional mortgage over the Aircraft in favour of
the Security Agent in such form as the Security Agent shall reasonably require
having regard to the laws of the new State of Registration.
2
Storage, Flights and Maintenance

2.1
The Borrower shall procure that the Aircraft is stored in a location reasonably
acceptable to the Security Agent in full compliance with all Applicable Laws
(including as to insurance) of the State of Registration and of the country
where the Aircraft is situated and in accordance with the Manufacturer's and the
Engine Manufacturer's operating manuals and instructions and in accordance with
the requirements of the Aviation Authority and so as not to invalidate any
manufacturers warranties.

2.2
The Borrower shall procure that the Aircraft is not stored, maintained or flown
(i) in violation of any law or regulation that applies to the Aircraft, the
Borrower, the Lease Manager or any Finance Party, (ii) in a manner that would
cause the Aircraft, the Borrower, the Lease Manager or any Finance Party to be
in violation of any Applicable Laws or (iii) in breach of the terms of the
Insurances (as defined in paragraph 4.1 below). For the avoidance of doubt, it
is agreed that flights permitted by the terms of a ferry flight permit issued by
the competent authority of the State of Registration shall not be prohibited by
the terms of (i) and (ii) above.

2.3
The Borrower shall procure that the Aircraft is not flown other than for test
flights or ferry flights. If the Aircraft is flown, the Borrower will procure
that such flight will not be for any purpose for which the Aircraft is not
designed or reasonably suited, or outside the tolerances and limitations for
which the Aircraft was designed and that the Aircraft will be operated in
accordance with all Applicable Laws and so as not to invalidate any
manufacturer's warranties.

2.4
The Borrower shall not do or permit to be done anything which will or could
reasonably be expected to expose the Aircraft, any Engine or any Part to
penalty, forfeiture, seizure, arrest, impounding, detention, confiscation,
taking in execution, appropriation or destruction, and in any such event will
use all reasonable endeavours to procure the immediate release therefrom of the
Aircraft, the Engine or the Part so affected, nor shall it abandon the Aircraft,
any Engine or any Part.

2.5
The Borrower shall, at its own cost:

(a)
incorporate in the Aircraft all Airworthiness Directives which apply to the
Aircraft and which have a compliance date during the period from the Lease
Termination Date to the end of the Post-Lease Responsibility Period for the
Aircraft, in a timely manner and on a terminating action basis;

(b)
procure compliance with the Manufacturer's and the Engine Manufacturer's
recommendations for aircraft and engines respectively that are in storage;

(c)
ensure that no Engine or Part is at any time removed from the Aircraft or an
Engine otherwise than during the course of maintaining, servicing, repairing,
overhauling or testing the Aircraft or that Engine and then only if it is
promptly reinstalled or promptly replaced or substituted by an item complying
with the provisions of paragraph (d) below;

(d)
ensure that no engine is installed on the Airframe and no part is installed on
the Airframe or any Engine (other than for a temporary period insofar as
necessary for the purposes of a ferry flight or demonstration flight) unless (i)
either it is then the property of the Borrower free and clear of all Security
other than Permitted Liens or, on installation on the Airframe or the relevant
Engine, title thereto vests in the Borrower free from any Security other than
Permitted Liens and (in either such case) such engine or part becomes subject to
the Aircraft Mortgage, (ii) it has a value at least equivalent to that of the
Engine or Part being replaced and (iii) it (x) is of the same model (or, at the
Borrower's option, an improved (but compatible) model) as the Engine or Part to
be replaced, (y) is not older than the Engine or Part which is to be replaced
and (z) has a residual value equal to or higher than that of the Engine or Part
which is to be replaced.

If a substitution of a Part or an Engine is permitted or required by the
foregoing provisions of this paragraph (d) (other than for a temporary period
insofar as necessary for the purposes of a ferry flight or demonstration
flight), immediately upon such installation and without further act (1) title to
the replacement part or, as the case may be, engine shall thereupon vest in the
Borrower free and clear of all Security other than Permitted Liens and become
subject to the Aircraft Mortgage and (2) provided that title to the replacement
part or, as the case may be, engine shall have vested, or shall simultaneously
therewith vest, in the Borrower and become subject to the Aircraft Mortgage, the
replaced Part or, as the case may be, Engine shall thereupon cease to be subject
to the Aircraft Mortgage;
(e)
ensure that any Engine and each Part which is not installed on the Airframe or
any Engine is properly and safely stored and insured in accordance with
paragraphs 2.1 and 2.2;

(f)
procure that no modification, change or alteration to the Aircraft is made that
(i) materially reduces the value, utility or marketability of the Aircraft or
(ii) might reasonably be expected to adversely affect the interests of the
Finance Parties under the Relevant Documents, except as required by the
Manufacturer or by the Aviation Authority.

2.6
The Borrower will not (and will procure that the Lease Manager will not) at any
time represent or hold out any Finance Party as carrying goods or passengers on
the Aircraft or as being in any way connected or associated with the operation
of the Aircraft or as having any operational interest in the Aircraft nor
represent itself as the agent of any Finance Party for such purposes.

2.7
The Borrower will not (and will procure that the Lease Manager will not) at any
time pledge the credit of any Finance Party for any maintenance, service,
repairs, overhauls or modifications relating to the Aircraft.

3
Technical Records

3.1
The Borrower shall ensure that there are kept, in the English language,
accurate, complete and current records of all flights made by the Aircraft
during the Post-Lease Responsibility Period, and of all maintenance and repairs
carried out to the Airframe and each Engine during such period, and shall allow
the Security Agent and/or its agents or representatives to examine and take
copies of such records.

3.2
The records so kept shall conform with the regulations from time to time in
force of the Aviation Authority and with good industry practice, and shall
disclose the whereabouts of any Engines or Parts which are not installed on the
Airframe.

3.3
The Borrower shall (save as hereinafter provided) procure that all the Manuals
and Technical Records are kept in the possession of the person storing or
maintaining the Aircraft and the Borrower shall procure that no other person
shall have possession of, or control over, the Manuals and Technical Records or
any Part except with the prior written consent of the Security Agent.

4
Insurance

4.1
The Borrower shall at its own cost procure that there is maintained and kept in
full force and effect with reputable and internationally recognised insurance
companies and through reputable and internationally recognised insurance brokers
the following insurances with respect to the Aircraft (the Insurances):

(a)
"All Risk" hull insurance (with flight, taxiing and ingestion coverages) against
loss or damage from whatsoever cause arising, including war and kindred perils.
Such policy or policies shall be subject to such exclusions as the Security
Agent may approve (which approval shall not be unreasonably withheld) and shall
insure the Aircraft on an agreed value basis in Dollars which shall (unless the
Security Agent agrees to the contrary) be at all times at least equal to the
Minimum Agreed Value;

(b)
war risk and related insurance on an agreed value basis for the amount referred
to in paragraph 4.1(a) covering the types of all risks specifically excluded
from the hull insurance (other than those which cannot be insured against)
including:

(i)
war, invasion, acts of foreign enemies, hostilities (whether war be declared or
not), civil war, rebellion, revolution, insurrection, martial law, military or
usurped power or attempts at usurpation of power; and

(ii)
strikes, riots, civil commotion or labour disturbances; and

(iii)
any act of one or more persons, whether or not agents of a sovereign power, for
political or terrorist purposes and whether the loss or damage resulting
therefrom is accidental or intentional; and

(iv)
any malicious act or act of sabotage; and

(v)
confiscation, nationalisation, seizure, restraint, detention, appropriation,
requisition for title by or under the order of any government (whether civil,
military or de facto) or public or local authority (other than, to the extent
not available, the Government of the State of Registration); and

(vi)
hijacking or any unlawful seizure or wrongful exercise of control of the
Aircraft or crew in flight (including any attempt at such seizure or control)
made by any person or persons on board the Aircraft.

(c)
aircraft third party, passenger, baggage, cargo, mail and airline general third
party liability (including products liability) insurance for a combined single
limit of $400,000,000 for any one accident (or such higher amount as the
Facility Agent may reasonably require) and in the aggregate in respect of
products liability and third party war and allied perils.

It is agreed that while the Aircraft is in storage, the insurance coverage
described above may be provided in a normal storage policy in accordance with
market practice for stored aircraft.
4.2
The insurances to be effected under paragraphs (a) and (b) of clause 4.1 shall
be provided on the agreed value basis (and for the amount) therein referred to
and each policy taken out in compliance therewith shall, unless the Security
Agent otherwise consents in writing:

(a)
have a scope and coverage at least as comprehensive as LSW 555D or any
replacement therefor;

(b)
be expressed and payable in Dollars;

(c)
name the Security Agent as loss payee in the event of a Total Loss;

(d)
waive any right of subrogation of the insurers to any right of the Borrower
against any Finance Party insofar as such waiver is in accordance with normal
market practice at the relevant time;

(e)
provide (in the event of separate policies being arranged to cover the "All
Risk" hull insurance and the "War Risk" and related insurance) that the
underwriters subscribing to such insurances agree to a 50/50 claims funding
arrangement in the event of any dispute as to which insurance is applicable; and

(f)
have deductibles (other than in respect of a Total Loss, where no deductible
will apply) which are in accordance with aviation practice generally.

4.3
All the Insurances shall:

(a)
name each of the Finance Parties (and, in the case of liability insurances, each
of their respective successors and permitted assigns and their respective
officers, directors, representatives, agents, shareholders, subsidiaries,
partners, contractors, members, managers, affiliates, employees and transferees)
as additional named insureds;

(b)
be subject to the relevant provisions of AVN67B (or such replacement or
amendment thereof as is then customary in the aviation insurance market) as
endorsed on the policy;

(c)
provide for worldwide coverage, subject only to usual exceptions applicable to
an aircraft being stored and such other exceptions as the Security Agent may in
writing agree; and

(d)
provide that the Finance Parties and their respective successors, assigns and
subrogees and their respective officers, directors, shareholders, agents,
employees and servants shall not be liable for any insurance premium in respect
thereof except in respect of the premium due for the Aircraft and only by set
off against insurance proceeds

4.4
The Borrower shall pay or procure the payment of the premiums (or instalments
thereof) as required by the terms of the policies relating to the Insurances. In
the case of renewals of such policies, the Borrower shall timely renew such
policies and shall produce to the Security Agent a certificate from the
Borrower's insurance brokers evidencing such renewal, no later than fifteen (15)
days after the date of conclusion of renewal negotiations and, in any event,
prior to the date on which the Insurances would otherwise have expired.

4.5
If the Borrower shall default in effecting, procuring or maintaining any of the
Insurances or if any of the Insurances shall for any reason become void, the
Security Agent may (but without any obligation so to do and without prejudice to
the Security Agent's and Facility Agent's other rights and remedies hereunder)
after notifying the Borrower, effect, procure and maintain such Insurances at
the cost of the Borrower (and the Borrower will forthwith upon demand procure
the repayment to the Security Agent of all premiums and other moneys from time
to time paid by the Security Agent in respect of such Insurances plus accrued
interest thereon at the Default Rate) failing which, at any time whilst such
default or voidness is continuing, the Borrower shall, without prejudice to its
obligations under this Agreement to maintain the Insurances, cause the Aircraft
to remain grounded until such provisions are fully complied with.

4.6
The Borrower shall not, without the prior written consent of the Security Agent,
create or permit to be created any Security over its interests in the Insurances
or take out insurances, or permit itself to be named assured in insurances with
respect to the Aircraft or any Engine other than as required under this
Agreement, if such insurances will or may prejudice the Insurances or any amount
recoverable thereunder.

4.7
The Borrower shall promptly upon the obtaining of new Insurances or the renewal
of any Insurances deliver to the Security Agent copies of the current
certificate of insurance. The Borrower shall, or will procure that the insurers
or insurance brokers will, give to the Security Agent, promptly after the
original, and each extended, expiry date of each of the Insurances, current
copies of the insurance certificate or other evidence reasonably satisfactory to
the Security Agent that the requirements of this paragraph 4 are being complied
with together with a letter of undertaking from the Borrower's insurance brokers
in form and substance reasonably acceptable to the Security Agent. If any
variation is made by the insurers to the terms of any of the Insurances, the
Borrower shall procure that notice is given forthwith to the Security Agent of
such variation and shall provide such further details in relation thereto
(excluding details relating to premiums) as the Security Agent may reasonably
require. To the extent that any variation to the terms of any of the Insurances
is at the option of the Borrower, the Borrower shall not agree such variation
without the prior written consent of the Security Agent if such variation
materially adversely affects the rights and/or interests of any Finance Party.

4.8
The Borrower shall not without the prior written consent of the Security Agent:

(a)
except as permitted by this paragraph 4 make or permit to be made any material
modification to any of the Insurances that would result in the Insurances
ceasing to comply with the requirements set out in this paragraph 4;

(b)
do or omit to do anything if the consequence of doing or omitting to do that
thing would be or might reasonably be expected to be to render any of the
Insurances void, voidable or unenforceable or to allow the insurers to recover
any payment made by the insurers under any of the Insurances in whole or in
part; or

(c)
settle, compromise or abandon any claim under any of the Insurances in relation
to a total loss (as defined in the Insurances) or permit the same.

4.9
If the insurances required by this paragraph 4 are not effected and maintained
through the London insurance market, the Borrower shall procure that the
relevant insurers (a) assign the benefit of any reinsurance contract to the
Security Agent on terms acceptable to the Security Agent, and (b) maintain in
full force and effect reinsurances with reinsurers of recognised standing and
acceptable to the Security Agent, and such reinsurances shall:

(a)
be on the same terms as the original insurances;

(b)
contain a "cut through" clause in terms satisfactory to the Security Agent;

(c)
provide in case of any bankruptcy, liquidation, winding-up, administration,
insolvency, examinership, reorganisation, dissolution or similar proceedings of
or affecting the reassured that the reinsurers' liability shall be to make such
payments as would have fallen due under the relevant policy of reinsurance in
accordance with the cut through clause referred to in paragraph (b) as if the
reassured had (immediately before such bankruptcy, liquidation, dissolution or
similar proceedings) discharged its obligations in full under the original
insurance policies in respect of which the then relevant policy of reinsurance
has been effected; and

(d)
be for one hundred per cent. (100%) of the amount of the primary insurances and
placed and reinsured in the London aviation reinsurance market with reinsurers
of recognised financial standing and reputation.

4.10
If a Total Loss has occurred, all recoveries hereunder up to the amount for
which the Borrower is required to insure the Aircraft shall be paid in full to
the Security Agent without any deductions or withholding whatsoever.

4.11
All recoveries in respect of (i) repairable damage to the Aircraft not amounting
to a total loss or constructive or compromised or agreed or arranged total loss
of the Aircraft or the Airframe or (ii) the loss or destruction of any of the
Engines where the Airframe is not a total loss or constructive or compromised or
agreed or arranged total loss, shall be paid in full in the case of (i), (A) to
the repairers against presentation of their invoices or (B) the Security Agent
or to its order against presentation of the receipts or other evidence of the
repairers evidencing payment of their invoices and in the case of (ii), (C) to
the vendor of a replacement engine or (D) to the Security Agent or to its order
in reimbursement of the costs of the replacement engine(s).




--------------------------------------------------------------------------------

SIGNATURE PAGE - LOAN AGREEMENT (MSN 19002)
Borrower




Signed for and on behalf of )
ACY SN 19002 LIMITED )
By its duly authorised signatory )
)
in the presence of


Witness Signature: _______________________


Name:
Title:
Address:






Finance Parties
SIGNED
)  
for and on behalf of
)
EXPORT DEVELOPMENT CANADA
)
as Facility Agent, Security Agent and Lender
)  


